Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Due to size constraints, this filing is being made in 2 related submissions. This submission is the first of the 2 related submissions. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-01944 Principal Variable Contracts Funds, Inc. (Exact name of registrant as specified in charter) 711 High Street Des Moines, IA 50392 (Address of principal executive offices) MICHAEL D. ROUGHTON The Principal Financial Group Des Moines, Iowa 50392-0300 (Zip code) Copy to: John W. Blouch, Esq. Dykema Gossett PLLC Franklin Square, Suite 300 West 1treet, N.W. Washington, DC 20005-3306 (Name and address of agent for service) Registrant's telephone number, including area code: 515-248-3842 Date of fiscal year end: 10/31 Date of reporting period: 07/01/2007 - 06/30/2008 Fund: Principal Variable Contracts Funds, Inc.  Bond & Mortgage Securities Account Sub-Advisor: Principal Global Investors Vote Summary Report July 1, 2007 - June 30, 2008 Principal Variable Contracts Funds, Inc.  Bond & Mortgage Securities Account Mtg Company/ Mgmt Vote Record Shares Date/Type Ballot Issues Security Rec Cast Date Prpnent Voted 7/1/07 - No proxies were voted during this time period 6/30/08 Fund: Principal Variable Contracts Funds, Inc.  Balanced Account Sub-Advisor: Principal Global Investors Vote Summary Report July 1, 2007 - June 30, 2008 Principal Variable Contracts Funds, Inc.  Balanced Account Mtg Company/ Mgmt Vote Record Shares Date/Type Ballot Issues Security Rec Cast Date Prpnent Voted 7/1/07 - No proxies were voted during this time period 6/30/08 Fund: Principal Variable Contracts Funds, Inc.  Government & High Quality Bond Account Sub-Advisor: Principal Global Investors Vote Summary Report July 1, 2007 - June 30, 2008 Principal Variable Contracts Funds, Inc.  Government & High Quality Bond Account Mtg Company/ Mgmt Vote Record Shares Date/Type Ballot Issues Security Rec Cast Date Prpnent Voted 7/1/07 - No proxies were voted during this time period 6/30/08 Fund: Principal Variable Contracts Funds, Inc.  Income Account Sub-Advisor: Edge Asset Management Vote Summary Report July 1, 2007 - June 30, 2008 Principal Variable Contracts Funds, Inc.  Income Account Mtg Company/ Mgmt Vote Record Shares Date/Type Ballot Issues Security Rec Cast Date Prpnent Voted 7/1/07 - No proxies were voted during this time period 6/30/08 Fund: Principal Variable Contracts Funds, Inc.  Principal LifeTime 2010 Account Sub-Advisor: Principal Global Investors Vote Summary Report July 1, 2007 - June 30, 2008 Principal Variable Contracts Funds, Inc.  Principal LifeTime 2010 Account Mtg Company/ Mgmt Vote Record Shares Date/Type Ballot Issues Security Rec Cast Date Prpnent Voted 7/1/07 - No proxies were voted during this time period 6/30/08 Fund: Principal Variable Contracts Funds, Inc.  Principal LifeTime 2020 Account Sub-Advisor: Principal Global Investors Vote Summary Report July 1, 2007 - June 30, 2008 Principal Variable Contracts Funds, Inc.  Principal LifeTime 2020 Account Mtg Company/ Mgmt Vote Record Shares Date/Type Ballot Issues Security Rec Cast Date Prpnent Voted 7/1/07 - No proxies were voted during this time period 6/30/08 Fund: Principal Variable Contracts Funds, Inc.  Principal LifeTime 2030 Account Sub-Advisor: Principal Global Investors Vote Summary Report July 1, 2007 - June 30, 2008 Principal Variable Contracts Funds, Inc.  Principal LifeTime 2030 Account Mtg Company/ Mgmt Vote Record Shares Date/Type Ballot Issues Security Rec Cast Date Prpnent Voted 7/1/07 - No proxies were voted during this time period 6/30/08 Fund: Principal Variable Contracts Funds, Inc.  Principal LifeTime 2040 Account Sub-Advisor: Principal Global Investors Vote Summary Report July 1, 2007 - June 30, 2008 Principal Variable Contracts Funds, Inc.  Principal LifeTime 2040 Account Mtg Company/ Mgmt Vote Record Shares Date/Type Ballot Issues Security Rec Cast Date Prpnent Voted 7/1/07 - No proxies were voted during this time period 6/30/08 Fund: Principal Variable Contracts Funds, Inc.  Principal LifeTime 2050 Account Sub-Advisor: Principal Global Investors Vote Summary Report July 1, 2007 - June 30, 2008 Principal Variable Contracts Funds, Inc.  Principal LifeTime 2050 Account Mtg Company/ Mgmt Vote Record Shares Date/Type Ballot Issues Security Rec Cast Date Prpnent Voted 7/1/07 - No proxies were voted during this time period 6/30/08 Fund: Principal Variable Contracts Funds, Inc.  Principal LifeTime Strategic Income Account Sub-Advisor: Principal Global Investors Vote Summary Report July 1, 2007 - June 30, 2008 Principal Variable Contracts Funds, Inc.  Principal LifeTime Strategic Income Account Mtg Company/ Mgmt Vote Record Shares Date/Type Ballot Issues Security Rec Cast Date Prpnent Voted 7/1/07 - No proxies were voted during this time period 6/30/08 Fund: Principal Variable Contracts Funds, Inc.  Money Market Account Sub-Advisor: Principal Global Investors Vote Summary Report July 1, 2007 - June 30, 2008 Principal Variable Contracts Funds, Inc.  Money Market Account Mtg Company/ Mgmt Vote Record Shares Date/Type Ballot Issues Security Rec Cast Date Prpnent Voted 7/1/07 - No proxies were voted during this time period 6/30/08 Fund: Principal Variable Contracts Funds, Inc. Mortgage Securities Account Sub-Advisor: Edge Asset Management Vote Summary Report July 1, 2007 - June 30, 2008 Principal Variable Contracts Funds, Inc. Mortgage Securities Account Mtg Company/ Mgmt Vote Record Shares Date/Type Ballot Issues Security Rec Cast Date Prpnent Voted 7/1/07 - No proxies were voted during this time period 6/30/08 Fund: Principal Variable Contracts Funds, Inc.  Strategic Asset Management Balanced Portfolio Sub-Advisor: Edge Asset Management Vote Summary Report July 1, 2007 - June 30, 2008 Principal Variable Contracts Funds, Inc.  Strategic Asset Management Balanced Portfolio Mtg Company/ Mgmt Vote Record Shares Date/Type Ballot Issues Security Rec Cast Date Prpnent Voted 7/1/07 - No proxies were voted during this time period 6/30/08 Fund: Principal Variable Contracts Funds, Inc.  Strategic Asset Management Conservative Balanced Portfolio Sub-Advisor: Edge Asset Management Vote Summary Report July 1, 2007 - June 30, 2008 Principal Variable Contracts Funds, Inc.  Strategic Asset Management Conservative Balanced Portfolio Mtg Company/ Mgmt Vote Record Shares Date/Type Ballot Issues Security Rec Cast Date Prpnent Voted 7/1/07 - No proxies were voted during this time period 6/30/08 Fund: Principal Variable Contracts Funds, Inc.  Strategic Asset Management Conservative Growth Portfolio Sub-Advisor: Edge Asset Management Vote Summary Report July 1, 2007 - June 30, 2008 Principal Variable Contracts Funds, Inc.  Strategic Asset Management Conservative Growth Portfolio Mtg Company/ Mgmt Vote Record Shares Date/Type Ballot Issues Security Rec Cast Date Prpnent Voted 7/1/07 - No proxies were voted during this time period 6/30/08 Fund: Principal Variable Contracts Funds, Inc.  Strategic Asset Management Flexible Income Portfolio Sub-Advisor: Edge Asset Management Vote Summary Report July 1, 2007 - June 30, 2008 Principal Variable Contracts Funds, Inc.  Strategic Asset Management Flexible Income Portfolio Mtg Company/ Mgmt Vote Record Shares Date/Type Ballot Issues Security Rec Cast Date Prpnent Voted 7/1/07 - No proxies were voted during this time period 6/30/08 Fund: Principal Variable Contracts Funds, Inc.  Strategic Asset Management Strategic Growth Portfolio Sub-Advisor: Edge Asset Management Vote Summary Report July 1, 2007 - June 30, 2008 Principal Variable Contracts Funds, Inc.  Strategic Asset Management Strategic Growth Portfolio Mtg Company/ Mgmt Vote Record Shares Date/Type Ballot Issues Security Rec Cast Date Prpnent Voted 7/1/07 - No proxies were voted during this time period 6/30/08 Fund: Principal Variable Contracts Funds, Inc. Short-Term Bond Account Sub-Advisor: Principal Global Investors Vote Summary Report July 1, 2007 - June 30, 2008 Principal Variable Contracts Funds, Inc.  Short-Term Bond Account Mtg Company/ Mgmt Vote Record Shares Date/Type Ballot Issues Security Rec Cast Date Prpnent Voted 7/1/07 - No proxies were voted during this time period 6/30/08 Fund: Principal Variable Contracts Funds, Inc. Short-Term Income Account Sub-Advisor: Edge Asset Management Vote Summary Report July 1, 2007 - June 30, 2008 Principal Variable Contracts Funds, Inc.  Short-Term Income Account Mtg Company/ Mgmt Vote Record Shares Date/Type Ballot Issues Security Rec Cast Date Prpnent Voted 7/1/07 - No proxies were voted during this time period 6/30/08 Fund: Principal Variable Contracts Funds, Inc.  Bond & Mortgage Securities Account Sub-Sub-Advisor: Post Advisory Group, LLC Vote Summary Report July 1, 2007  November 15, 2007 Principal Variable Contracts Funds, Inc.  Bond & Mortgage Securities Account Mtg Company/ Mgmt Vote Record Shares Date/Type Ballot Issues Security Rec Cast Date Prpnent Voted 7/1/07  No proxies were voted during this time period 11/15/07 Vote Summary Report (Long) Principal Variable Contracts Funds, Inc. - LargeCap Growth Account Sub-Advisor:CCI 07/01/07 to 06/30/08 Sorted by Company Name. In All Markets, for all statuses, for Principal Variable Contracts Fund, Inc.-Growth, Principal Variable Contracts Fund, Inc.-Growth. Show Research notes. Alcon Inc. Meeting Date/Type 05/06/08 AGM Security H01301102 Shares Voted 74,800 Record Date 03/20/2008 Ballot Issues Proponent Mgmt Vote Rec Cast This is a duplicate meeting for ballots received via the Broadridge North American ballot distribution APPROVAL OF THE 2, INC. AND THE 2007 Mgmt For For APPROPRIATION OF AVAILABLE EARNINGS AND PROPOSED DIVIDEND TO SHAREHOLDERS FOR Mgmt For For DISCHARGE OF THE MEMBERS OF THE BOARD OF DIRECTORS FOR THE FINANCIAL YEAR 2007 Mgmt For For ELECTION OF KPMG KLYNVELD PEAT MARWICK GOERDELER SA, ZURICH, AS GROUP AND PARENT Mgmt For For ELECTION OF OBT AG, ZURICH, AS SPECIAL AUDITORS Mgmt For For ELECTION TO THE BOARD OF DIRECTORS: PAUL BULCKE Mgmt For Against ELECTION TO THE BOARD OF DIRECTORS: THOMAS G. PLASKETT Mgmt For For ELECTION TO THE BOARD OF DIRECTORS: PAUL POLMAN Mgmt For Against ELECTION TO THE BOARD OF DIRECTORS: CARY R. RAYMENT Mgmt For For ELECTION TO THE BOARD OF DIRECTORS: James Singh Mgmt For Against ELECTION TO THE BOARD OF DIRECTORS: Dr. Daniel Vasella Mgmt For Against APPROVAL OF SHARE CANCELLATION Mgmt For For Alliance Data Systems Corp. Meeting Date/Type 06/16/08 AGM Security 18581108 Shares Voted 65,700 Record Date 04/17/2008 Ballot Issues Proponent Mgmt Vote Rec Cast Elect Director Bruce K. Anderson Mgmt For For Elect Director Roger H. Ballou Mgmt For For Elect Director E.L. Draper Jr. Mgmt For For Ratify Auditors Mgmt For For Amazon.com, Inc. Meeting Date/Type 05/29/08 AGM Security Shares Voted Record Date 04/02/2008 Ballot Issues Proponent Mgmt Vote Rec Cast Elect Director Jeffrey P. Bezos Mgmt For For Elect Director Tom A. Alberg Mgmt For For Elect Director John Seely Brown Mgmt For For Elect Director L. John Doerr Mgmt For For Elect Director William B. Gordon Mgmt For For Elect Director Myrtle S. Potter Mgmt For For Elect Director Thomas O. Ryder Mgmt For For Elect Director Patricia Q. Stonesifer Mgmt For For Ratify Auditors Mgmt For For Apple, Inc. Meeting Date/Type 03/04/08 AGM Security Shares Voted Record Date 01/15/2008 Ballot Issues Proponent Mgmt Vote Rec Cast Elect Director William V. Campbell Mgmt For For Elect Director Millard S. Drexler Mgmt For For Elect Director Albert A. Gore, Jr. Mgmt For For Elect Director Steven P. Jobs Mgmt For For Elect Director Andrea Jung Mgmt For For Elect Director Arthur D. Levinson Mgmt For For Elect Director Eric E. Schmidt Mgmt For For Elect Director Jerome B. York Mgmt For For Ratify Auditors Mgmt For For Research Notes: (W/ ISS regarding non-audit fees) Advisory Vote to Ratify Named Executive Officers' Compensation ShrHoldr Against For Amend Bylaws to Establish a Board Committee on Sustainability ShrHoldr Against Against Avon Products, Inc. Meeting Date/Type 05/01/08 AGM Security Shares Voted Record Date 03/14/2008 Ballot Issues Proponent Mgmt Vote Rec Cast Elect Director W. Don Cornwell Mgmt For For Elect Director Edward T. Fogarty Mgmt For For Elect Director Fred Hassan Mgmt For For Elect Director Andrea Jung Mgmt For For Elect Director Maria Elena Lagomasino Mgmt For For Elect Director Ann S. Moore Mgmt For For Elect Director Paul S. Pressler Mgmt For For Elect Director Gary M. Rodkin Mgmt For For Elect Director Paula Stern Mgmt For For Elect Director Lawrence A. Weinbach Mgmt For For Ratify Auditors Mgmt For For Approve Executive Incentive Bonus Plan Mgmt For For Report on Nanomaterial Product Safety ShrHoldr Against Against Baxter International Inc. Meeting Date/Type 05/06/08 AGM Security Shares Voted Record Date 03/07/2008 Ballot Issues Proponent Mgmt Vote Rec Cast Elect Director Wayne T. Hockmeyer Mgmt For For Elect Director Joseph B. Martin Mgmt For For Elect Director Robert L. Parkinson Mgmt For For Elect Director Thomas T. Stallkamp Mgmt For For Elect Director Albert P.L. Stroucken Mgmt For For Ratify Auditors Mgmt For For Capital One Financial Corp. Meeting Date/Type 04/24/08 AGM Security 14040H105 Shares Voted Record Date 02/25/2008 Ballot Issues Proponent Mgmt Vote Rec Cast Elect Director Patrick W. Gross Mgmt For Against Elect Director Ann Fritz Hackett Mgmt For Against Elect Director Pierre E. Leroy Mgmt For Against Ratify Auditors Mgmt For For Amend Nonqualified Employee Stock Purchase Plan Mgmt For For Advisory Vote to Ratify Named Executive Officers' Compensation ShrHoldr Against For Cisco Systems, Inc. Meeting Date/Type 11/15/07 AGM Security 17275R102 Shares Voted Record Date 09/17/2007 Ballot Issues Proponent Mgmt Vote Rec Cast Elect Director Carol A. Bartz Mgmt For For Elect Director M. Michele Burns Mgmt For For Elect Director Michael D. Capellas Mgmt For For Elect Director Larry R. Carter Mgmt For For Elect Director John T. Chambers Mgmt For For Elect Director Brian L. Halla Mgmt For For Elect Director Dr. John L. Hennessy Mgmt For For Elect Director Richard M. Kovacevich Mgmt For For Elect Director Roderick C. McGeary Mgmt For For Elect Director Michael K. Powell Mgmt For For Elect Director Steven M. West Mgmt For For Elect Director Jerry Yang Mgmt For For Amend Omnibus Stock Plan Mgmt For For Approve Executive Incentive Bonus Plan Mgmt For For Ratify Auditors Mgmt For For Research Notes: (W/ ISS regarding non-audit fees) Amend Bylaws to Establish a Board Committee on Human Rights ShrHoldr Against Against Pay For Superior Performance ShrHoldr Against For Advisory Vote to Ratify Named Executive Officers' Compensation ShrHoldr Against For Report on Internet Fragmentation ShrHoldr Against For Research Notes: Including additional information in its existing public documents on policies and practices related to doing business with governments that restrict certain human Deere & Co. Meeting Date/Type 11/14/07 EGM Security Shares Voted Record Date 09/24/2007 Ballot Issues Proponent Mgmt Vote Rec Cast Approve Increase in Common Stock and a Stock Split Mgmt For For Deere & Co. Meeting Date/Type 02/27/08 AGM Security Shares Voted Record Date 12/31/2007 Ballot Issues Proponent Mgmt Vote Rec Cast Elect Director T. Kevin Dunnigan Mgmt For For Elect Director Charles O. Holliday, Jr. Mgmt For For Elect Director Dipak C. Jain Mgmt For For Elect Director Joachim Milberg Mgmt For For Elect Director Richard B. Myers Mgmt For For Amend Executive Incentive Bonus Plan Mgmt For For Ratify Auditors Mgmt For For Research Notes: (W/ ISS regarding non-audit fees) Dell Inc. Meeting Date/Type 12/04/07 AGM Security 24702R101 Shares Voted Record Date 10/26/2007 Ballot Issues Proponent Mgmt Vote Rec Cast Elect Director Donald J. Carty Mgmt For For Elect Director Michael S. Dell Mgmt For For Elect Director William H. Gray, III Mgmt For For Elect Director Sallie L. Krawcheck Mgmt For For Elect Director Alan (A.G.) Lafley Mgmt For For Elect Director Judy C. Lewent Mgmt For For Elect Director Klaus S. Luft Mgmt For For Elect Director Thomas W. Luce, III Mgmt For For Elect Director Alex J. Mandl Mgmt For For Elect Director Michael A. Miles Mgmt For For Elect Director Samuel A. Nunn, Jr. Mgmt For For Ratify Auditors Mgmt For For Research Notes: (W/ ISS regarding non-audit fees) Amend Omnibus Stock Plan Mgmt For For Stock Retention/Holding Period ShrHoldr Against For Declaration of Dividend ShrHoldr Against Against Devon Energy Corp. Meeting Date/Type 06/04/08 AGM Security 25179M103 Shares Voted Record Date 04/07/2008 Ballot Issues Proponent Mgmt Vote Rec Cast Elect Director David A. Hager Mgmt For For Elect Director John A. Hill Mgmt For For Elect Director Mary P. Ricciardello Mgmt For For Ratify Auditors Mgmt For For Increase Authorized Common Stock Mgmt For For Declassify the Board of Directors Mgmt For For eBay Inc. Meeting Date/Type 06/19/08 AGM Security Shares Voted Record Date 04/21/2008 Ballot Issues Proponent Mgmt Vote Rec Cast Elect Director Fred D. Anderson Mgmt For For Elect Director Edward W. Barnholt Mgmt For For Elect Director Scott D. Cook Mgmt For For Elect Director John J. Donahoe Mgmt For For Approve Omnibus Stock Plan Mgmt For For Ratify Auditors Mgmt For For Emerson Electric Co. Meeting Date/Type 02/05/08 AGM Security Shares Voted Record Date 11/27/2007 Ballot Issues Proponent Mgmt Vote Rec Cast Elect Director D.N. Farr Mgmt For For Elect Director R.B. Horton Mgmt For For Elect Director C.A. Peters Mgmt For For Elect Director J.W. Prueher Mgmt For For Ratify Auditors Mgmt For For Research Notes: (W/ ISS regarding non-audit fees) Express Scripts, Inc. Meeting Date/Type 05/28/08 AGM Security Shares Voted Record Date 03/31/2008 Ballot Issues Proponent Mgmt Vote Rec Cast Elect Director Gary G. Benanav Mgmt For For Elect Director Frank J. Borelli Mgmt For For Elect Director Maura C. Breen Mgmt For For Elect Director Nicholas J. LaHowchic Mgmt For For Elect Director Thomas P. Mac Mahon Mgmt For For Elect Director Woodrow A. Myers Jr. Mgmt For For Elect Director John O. Parker, Jr. Mgmt For For Elect Director George Paz Mgmt For For Elect Director Samuel K. Skinner Mgmt For For Elect Director Seymour Sternberg Mgmt For For Elect Director Barrett A. Toan Mgmt For For Increase Authorized Common Stock Mgmt For For Amend Qualified Employee Stock Purchase Plan Mgmt For For Ratify Auditors Mgmt For For Other Business Mgmt For Against Fannie Mae Meeting Date/Type 12/14/07 AGM Security Shares Voted Record Date 10/22/2007 Ballot Issues Proponent Mgmt Vote Rec Cast Elect Director Stephen B. Ashley Mgmt For For Elect Director Dennis R. Beresford Mgmt For For Elect Director Louis J. Freeh Mgmt For For Elect Director Brenda J. Gaines Mgmt For For Elect Director Karen N. Horn, Ph.D. Mgmt For For Elect Director Bridget A. Macaskill Mgmt For For Elect Director Daniel H. Mudd Mgmt For For Elect Director Leslie Rahl Mgmt For For Elect Director John C. Sites, Jr. Mgmt For For Elect Director Greg C. Smith Mgmt For For Elect Director H. Patrick Swygert Mgmt For For Elect Director John K. Wulff Mgmt For For Ratify Auditors Mgmt For For Research Notes: (W/ ISS regarding non-audit fees) Amend Omnibus Stock Plan Mgmt For For Advisory Vote to Ratify Named Executive Officers' Compensation ShrHoldr Against For Restore or Provide for Cumulative Voting ShrHoldr Against Against FIRST SOLAR INC Meeting Date/Type 05/23/08 AGM Security Shares Voted Record Date 04/17/2008 Ballot Issues Proponent Mgmt Vote Rec Cast Elect Director Michael J. Ahearn Mgmt For For Elect Director Craig Kennedy Mgmt For For Elect Director James F. Nolan Mgmt For For Elect Director J. Thomas Presby Mgmt For For Elect Director Bruce Sohn Mgmt For For Elect Director Paul H. Stebbins Mgmt For For Elect Director Michael Sweeney Mgmt For For Elect Director Jose H. Villarreal Mgmt For For Ratify Auditors Mgmt For For Freeport-McMoRan Copper & Meeting Date/Type 07/10/07 AGM Security 35671D857 Shares Voted Record Date 05/25/2007 Ballot Issues Proponent Mgmt Vote Rec Cast Elect Director Richard C. Adkerson Mgmt For For Elect Director Robert J. Allison, Jr. Mgmt For For Elect Director Robert A. Day Mgmt For For Elect Director Gerald J. Ford Mgmt For For Elect Director H. Devon Graham, Jr. Mgmt For For Elect Director J. Bennett Johnston Mgmt For For Elect Director Charles C. Krulak Mgmt For For Elect Director Bobby Lee Lackey Mgmt For For Elect Director Jon C. Madonna Mgmt For For Elect Director Dustan E. McCoy Mgmt For For Elect Director Gabrielle K. McDonald Mgmt For For Elect Director James R. Moffett Mgmt For For Elect Director B.M. Rankin, Jr. Mgmt For For Elect Director J. Stapleton Roy Mgmt For For Elect Director Stephen H. Siegele Mgmt For For Elect Director J. Taylor Wharton Mgmt For For Ratify Auditors Mgmt For For Research Notes: (W/ ISS regarding non-audit fees) Amend Omnibus Stock Plan Mgmt For For Genzyme Corp. Meeting Date/Type 05/22/08 AGM Security Shares Voted Record Date 03/31/2008 Ballot Issues Proponent Mgmt Vote Rec Cast Elect Director Douglas A. Berthiaume Mgmt For For Elect Director Gail K. Boudreaux Mgmt For For Elect Director Robert J. Carpenter Mgmt For For Elect Director Charles L. Cooney, Ph.D. Mgmt For For Elect Director Richard F. Syron Mgmt For For Amend Omnibus Stock Plan Mgmt For For Amend Non-Employee Director Omnibus Stock Plan Mgmt For For Ratify Auditors Mgmt For For Gilead Sciences, Inc. Meeting Date/Type 05/08/08 AGM Security Shares Voted Record Date 03/19/2008 Ballot Issues Proponent Mgmt Vote Rec Cast Elect Director Paul Berg Mgmt For For Elect Director John F. Cogan Mgmt For For Elect Director Etienne F. Davignon Mgmt For For Elect Director James M. Denny Mgmt For For Elect Director Carla A. Hills Mgmt For For Elect Director John W. Madigan Mgmt For For Elect Director John C. Martin Mgmt For For Elect Director Gordon E. Moore Mgmt For For Elect Director Nicholas Moore Mgmt For For Elect Director Gayle E. Wilson Mgmt For For Ratify Auditors Mgmt For For Amend Omnibus Stock Plan Mgmt For For Increase Authorized Common Stock Mgmt For For Google Inc Meeting Date/Type 05/08/08 AGM Security 38259P508 Shares Voted Record Date 03/11/2008 Ballot Issues Proponent Mgmt Vote Rec Cast Elect Director Eric Schmidt Mgmt For For Elect Director Sergey Brin Mgmt For For Elect Director Larry Page Mgmt For For Elect Director L. John Doerr Mgmt For For Elect Director John L. Hennessy Mgmt For For Elect Director Arthur D. Levinson Mgmt For For Elect Director Ann Mather Mgmt For For Elect Director Paul S. Otellini Mgmt For For Elect Director K. Ram Shriram Mgmt For For Elect Director Shirley M. Tilghman Mgmt For For Ratify Auditors Mgmt For For Amend Omnibus Stock Plan Mgmt For Against Research Notes: The plan allows repricing of underwater stock options in a variety of methods without shareholder approval. Adopt Internet Censorship Policies ShrHoldr Against For Research Notes: Based on Google’s lack of disclosure on its policies related to Internet monitoring and censorship, as well as the impact that these issues may have on the Amend Bylaws to Establish a Board Committee on Human Rights ShrHoldr Against Against Guess?, Inc. Meeting Date/Type 06/17/08 AGM Security 401617105 Shares Voted Record Date 05/07/2008 Ballot Issues Proponent Mgmt Vote Rec Cast Elect Director Maurice Marciano Mgmt For For Elect Director Kay Isaacson-Leibowitz Mgmt For For Elect Director Alex Yemenidjian Mgmt For For Ratify Auditors Mgmt For For Hess Corporation Meeting Date/Type 05/07/08 AGM Security 42809H107 Shares Voted Record Date 03/17/2008 Ballot Issues Proponent Mgmt Vote Rec Cast Elect Director Edith E. Holiday Mgmt For For Elect Director John H. Mullin Mgmt For For Elect Director John J. O'Connor Mgmt For For Elect Director F. Borden Walker Mgmt For For Elect Director Robert N. Wilson Mgmt For For Ratify Auditors Mgmt For For Declassify the Board of Directors Mgmt For For Approve Omnibus Stock Plan Mgmt For For Hewlett-Packard Co. Meeting Date/Type 03/19/08 AGM Security 428236103 Shares Voted Record Date 01/22/2008 Ballot Issues Proponent Mgmt Vote Rec Cast Elect Director Lawrence T. Babbio, Jr. Mgmt For For Elect Director Sari M. Baldauf Mgmt For For Elect Director Richard A. Hackborn Mgmt For For Elect Director John H. Hammergren Mgmt For For Elect Director Mark V. Hurd Mgmt For For Elect Director Joel Z. Hyatt Mgmt For For Elect Director John R. Joyce Mgmt For For Elect Director Robert L. Ryan Mgmt For For Elect Director Lucille S. Salhany Mgmt For For Elect Director G. Kennedy Thompson Mgmt For For Ratify Auditors Mgmt For For Research Notes: (W/ ISS regarding non-audit fees) Intuitive Surgical Inc Meeting Date/Type 04/18/08 AGM Security 46120E602 Shares Voted Record Date 02/22/2008 Ballot Issues Proponent Mgmt Vote Rec Cast Elect Director Robert W. Duggan Mgmt For For Elect Director Floyd D. Loop Mgmt For For Elect Director George Stalk Jr. Mgmt For For JPMorgan Chase & Co. Meeting Date/Type 05/20/08 AGM Security 46625H100 Shares Voted Record Date 03/21/2008 Ballot Issues Proponent Mgmt Vote Rec Cast Elect Director Crandall C. Bowles Mgmt For For Elect Director Stephen B. Burke Mgmt For For Elect Director David M. Cote Mgmt For For Elect Director James S. Crown Mgmt For For Elect Director James Dimon Mgmt For For Elect Director Ellen V. Futter Mgmt For For Elect Director William H. Gray, III Mgmt For For Elect Director Laban P. Jackson, Jr. Mgmt For For Elect Director Robert I. Lipp Mgmt For For Elect Director David C. Novak Mgmt For For Elect Director Lee R. Raymond Mgmt For For Elect Director William C. Weldon Mgmt For For Ratify Auditors Mgmt For For Amend Omnibus Stock Plan Mgmt For Against Research Notes: the estimated shareholder value transfer of the company's plans of 11 percent is above the allowable cap for this company of 8 percent. Amend Executive Incentive Bonus Plan Mgmt For For Report on Government Service of Employees ShrHoldr Against Against Report on Political Contributions ShrHoldr Against For Research Notes: The requested disclosure could assist shareholders in their assessment of the risks and benefits associated with public policy activities through trade associations Require Independent Board Chairman ShrHoldr Against Against Advisory Vote to Ratify Named Executive Officers' Compensation ShrHoldr Against For Research Notes: We believe that the advisory vote would be another step forward in enhancing board accountability and allow shareholders a voice in a company's executive Require More Director Nominations Than Open Seats ShrHoldr Against Against Report on Human Rights Investment Policies ShrHoldr Against Against Report on Lobbying Activities ShrHoldr Against Against MasterCard Incorporated Meeting Date/Type 06/03/08 AGM Security 57636Q104 Shares Voted Record Date 04/09/2008 Ballot Issues Proponent Mgmt Vote Rec Cast Elect Director Bernard S.Y. Fung Mgmt For For Elect Director Marc Olivie Mgmt For For Elect Director Mark Schwartz Mgmt For For Ratify Auditors Mgmt For For McDonald's Corp. Meeting Date/Type 05/22/08 AGM Security Shares Voted Record Date 03/24/2008 Ballot Issues Proponent Mgmt Vote Rec Cast Elect Director Ralph Alvarez Mgmt For For Elect Director Susan E. Arnold Mgmt For For Elect Director Richard H. Lenny Mgmt For For Elect Director Cary D. McMillan Mgmt For For Elect Director Sheila A. Penrose Mgmt For For Elect Director James A. Skinner Mgmt For For Ratify Auditors Mgmt For For MEDCO Health Solutions Inc Meeting Date/Type 05/22/08 AGM Security 58405U102 Shares Voted Record Date 03/26/2008 Ballot Issues Proponent Mgmt Vote Rec Cast Elect Director John L. Cassis Mgmt For For Elect Director Michael Goldstein Mgmt For For Elect Director Blenda J. Wilson Mgmt For For Ratify Auditors Mgmt For For Increase Authorized Common Stock Mgmt For For Limit Executive Compensation ShrHoldr Against Against MEMC Electronic Materials, Meeting Date/Type 04/23/08 AGM Security Shares Voted Record Date 03/03/2008 Ballot Issues Proponent Mgmt Vote Rec Cast Elect Director Peter Blackmore Mgmt For For Elect Director Nabeel Gareeb Mgmt For For Elect Director Marshall Turner Mgmt For For Ratify Auditors Mgmt For For Merck & Co., Inc. Meeting Date/Type 04/22/08 AGM Security Shares Voted Record Date 02/25/2008 Ballot Issues Proponent Mgmt Vote Rec Cast Elect Director Richard T. Clark Mgmt For For Elect Director Johnnetta B. Cole, Ph.D. Mgmt For For Elect Director Thomas H. Glocer Mgmt For For Elect Director Steven F. Goldstone Mgmt For For Elect Director William B. Harrison, Jr. Mgmt For For Elect Director Harry R. Jacobson, M.D. Mgmt For For Elect Director William N. Kelley, M.D. Mgmt For For Elect Director Rochelle B. Lazarus Mgmt For For Elect Director Thomas E. Shenk, Ph.D. Mgmt For For Elect Director Anne M. Tatlock Mgmt For For Elect Director Samuel O. Thier, M.D. Mgmt For For Elect Director Wendell P. Weeks Mgmt For For Elect Director Peter C. Wendell Mgmt For For Ratify Auditors Mgmt For For Limit Executive Compensation ShrHoldr Against Against Advisory Vote to Ratify Named Executive Officers' Compensation ShrHoldr Against For Amend Articles/Bylaws/Charter Call Special Meetings ShrHoldr Against For Adopt a bylaw to Require an Independent Lead Director ShrHoldr Against For Microsoft Corp. Meeting Date/Type 11/13/07 AGM Security Shares Voted Record Date 09/07/2007 Ballot Issues Proponent Mgmt Vote Rec Cast Elect Director William H. Gates, III Mgmt For For Elect Director Steven A. Ballmer Mgmt For For Elect Director James I. Cash, Jr. Mgmt For For Elect Director Dina Dublon Mgmt For For Elect Director Raymond V. Gilmartin Mgmt For For Elect Director Reed Hastings Mgmt For For Elect Director David F. Marquardt Mgmt For For Elect Director Charles H. Noski Mgmt For For Elect Director Helmut Panke Mgmt For For Elect Director Jon A. Shirley Mgmt For For Ratify Auditors Mgmt For For Research Notes: (W/ ISS regarding non-audit fees) Adopt Policies to Protect Freedom of Access to the Internet ShrHoldr Against Against Amend Bylaws to Establish a Board Committee on Human Rights ShrHoldr Against Against Millennium Pharmaceuticals, Meeting Date/Type 05/22/08 AGM Security Shares Voted Record Date 03/25/2008 Ballot Issues Proponent Mgmt Vote Rec Cast Elect Director Deborah Dunsire Mgmt For For Elect Director Robert F. Friel Mgmt For For Elect Director A. Grant Heidrich, III Mgmt For For Elect Director Charles J. Homcy Mgmt For For Elect Director Raju S. Kucherlapati Mgmt For For Elect Director Jeffrey M. Leiden Mgmt For For Elect Director Mark J. Levin Mgmt For For Elect Director Norman C. Selby Mgmt For For Elect Director Kenneth E. Weg Mgmt For For Elect Director Anthony H. Wild Mgmt For For Ratify Auditors Mgmt For For Monsanto Co. Meeting Date/Type 01/16/08 AGM Security 61166W101 Shares Voted Record Date 11/19/2007 Ballot Issues Proponent Mgmt Vote Rec Cast Elect Director John W. Bachmann Mgmt For For Elect Director William U. Parfet Mgmt For For Elect Director George H. Poste Mgmt For For Ratify Auditors Mgmt For For Research Notes: (W/ ISS regarding non-audit fees) Separate Chairman and CEO Positions ShrHoldr Against Against Research Notes: Monsanto meets all of the governance and performance criteria in the counterbalancing structure described above. Accordingly, the proposal does not warrant Amend Bylaws to Not Indemnify Directors for Social and Environmental Liabilities ShrHoldr Against Against National Oilwell Varco, Inc. Meeting Date/Type 05/14/08 AGM Security Shares Voted Record Date 03/27/2008 Ballot Issues Proponent Mgmt Vote Rec Cast Elect Director Robert E. Beauchamp Mgmt For For Elect Director Jeffery A. Smisek Mgmt For For Ratify Auditors Mgmt For For Approve Executive Incentive Bonus Plan Mgmt For For Nokia Corp. Meeting Date/Type 05/08/08 AGM Security Shares Voted Record Date 03/10/2008 Ballot Issues Proponent Mgmt Vote Rec Cast Meeting for ADR Holders APPROVAL OF THE ANNUAL ACCOUNTS Mgmt For For APPROVAL OF THE DISTRIBUTION OF THE PROFIT FOR THE YEAR, PAYMENT OF DIVIDEND Mgmt For For APPROVAL OF THE DISCHARGE OF THE CHAIRMAN, THE MEMBERS OF THE BOARD OF Mgmt For For Research Notes: Please note that this is a non-voting item, however, ADP view this as a voting item. As result, vote against this proposal. APPROVAL OF THE REMUNERATION TO THE MEMBERS OF THE BOARD OF DIRECTORS Mgmt For For APPROVAL OF THE NUMBER OF THE MEMBERS OF THE BOARD OF DIRECTORS Mgmt For For Elect Director Georg Ehrnrooth Mgmt For For Elect Director Lalita D. Gupte Mgmt For For Elect Director Bengt Holmstrom Mgmt For For Elect Director Henning Kagermann Mgmt For For Elect Director Olli-Pekka Kallasvuo Mgmt For For Elect Director Per Karlsson Mgmt For For Elect Director Jorma Ollila Mgmt For For Elect Director Marjorie Scardino Mgmt For For Elect Director Risto Siilasmaa Mgmt For For Elect Director Keijo Suila Mgmt For For APPROVAL OF THE AUDITOR REMUNERATION Mgmt For For APPROVAL OF THE RE-ELECTION OF PRICEWATERHOUSECOOPERS OY AS THE AUDITORS FOR Mgmt For For APPROVAL OF THE AUTHORIZATION TO THE BOARD OF DIRECTORS TO RESOLVE TO Mgmt For For MARK THE FOR BOX IF YOU WISH TO INSTRUCT NOKIA'S LEGAL COUNSELS TO VOTE IN THEIR Mgmt Against Occidental Petroleum Corp. Meeting Date/Type 05/02/08 AGM Security Shares Voted Record Date 03/12/2008 Ballot Issues Proponent Mgmt Vote Rec Cast Elect Director Spencer Abraham Mgmt For Against Elect Director Ronald W. Burkle Mgmt For For Elect Director John S. Chalsty Mgmt For Against Elect Director Edward P. Djerejian Mgmt For For Elect Director John E. Feick Mgmt For For Elect Director Ray R. Irani Mgmt For For Elect Director Irvin W. Maloney Mgmt For Against Elect Director Avedick B. Poladian Mgmt For For Elect Director Rodolfo Segovia Mgmt For Against Elect Director Aziz D. Syriani Mgmt For For Elect Director Rosemary Tomich Mgmt For Against Elect Director Walter L. Weisman Mgmt For For Ratify Auditors Mgmt For For Publish a Scientific Global Warming Report ShrHoldr Against Against Advisory Vote to Ratify Named Executive Officers' Compensation ShrHoldr Against For Disclose Information on Compensation Consultant ShrHoldr Against Against Pay For Superior Performance ShrHoldr Against For Amend Articles/Bylaws/Charter Call Special Meetings ShrHoldr Against For Polo Ralph Lauren Corp. Meeting Date/Type 08/09/07 AGM Security Shares Voted Record Date 06/25/2007 Ballot Issues Proponent Mgmt Vote Rec Cast Elect Frank A. Bennack, Jr. Mgmt For For Elect Joel L. Fleishman Mgmt For For Amend Executive Incentive Bonus Plan Mgmt For For Ratify Auditors Mgmt For For Research Notes: (W/ ISS regarding non-audit fees) Potash Corporation of Meeting Date/Type 05/08/08 MIX Security 73755L107 Shares Voted Record Date 03/13/2008 Ballot Issues Proponent Mgmt Vote Rec Cast Elect Director W.J. Doyle Mgmt For For Elect Director J.W. Estey Mgmt For For Elect Director W. Fetzer III Mgmt For For Elect Director C.S. Hoffman Mgmt For For Elect Director D.J. Howe Mgmt For For Elect Director A.D. Laberge Mgmt For For Elect Director K.G. Martell Mgmt For For Elect Director J.J. McCaig Mgmt For For Elect Director M. Mogford Mgmt For For Elect Director P.J. Schoenhals Mgmt For For Elect Director E.R. Stromberg Mgmt For For Elect Director E. Viyella De Paliza Mgmt For For Ratify Deloitte & Touche LLP as Auditors Mgmt For For Approve 2008 Performance Option Plan Mgmt For For SP - Establish SERP Policy ShrHoldr Against Against Saks Incorporated Meeting Date/Type 06/04/08 AGM Security 79377W108 Shares Voted Record Date 04/01/2008 Ballot Issues Proponent Mgmt Vote Rec Cast Elect Director Jerry W. Levin Mgmt For For Elect Director Michael S. Gross Mgmt For For Elect Director Nora P. McAniff Mgmt For For Elect Director Stephen I. Sadove Mgmt For For Ratify Auditors Mgmt For For Provide for Cumulative Voting ShrHoldr Against Against State Street Corp. (Boston) Meeting Date/Type 04/30/08 AGM Security Shares Voted Record Date 03/07/2008 Ballot Issues Proponent Mgmt Vote Rec Cast Elect Director K. Burnes Mgmt For For Elect Director P. Coym Mgmt For For Elect Director N. Darehshori Mgmt For For Elect Director A. Fawcett Mgmt For For Elect Director D. Gruber Mgmt For For Elect Director L. Hill Mgmt For For Elect Director C. LaMantia Mgmt For For Elect Director R. Logue Mgmt For For Elect Director M. Miskovic Mgmt For For Elect Director R. Sergel Mgmt For For Elect Director R. Skates Mgmt For For Elect Director G. Summe Mgmt For For Elect Director R. Weissman Mgmt For For Ratify Auditors Mgmt For For Limit Auditor from Providing Non-Audit Services ShrHoldr Against Against Teva Pharmaceutical Meeting Date/Type 06/29/08 AGM Security Shares Voted Record Date 05/22/2008 Ballot Issues Proponent Mgmt Vote Rec Cast Meeting for ADR Holders Accept Financial Statements and Statutory Reports Mgmt For For Approve Final Dividend of NIS 1.60 Per Share Mgmt For For Elect Eli Hurvitz as Director Mgmt For For Elect Ruth Cheshin as Director Mgmt For For Elect Harold Snyder as Director Mgmt For For Elect Joseph (Yosi) Nitzani as Director Mgmt For For Elect Ory Slonim as Director Mgmt For For Appoint Leora (Rubin) Meridor as External Director Mgmt For For Approve Director/Officer Liability and Indemnification Insurance Mgmt For For Approve Remuneration of Directors Mgmt For For Approve Employee Stock Purchase Plan Mgmt For For Approve Kesselman & Kesselman as Auditors and Authorize Board to Fix Their Remuneration Mgmt For For The Coca-Cola Company Meeting Date/Type 04/16/08 AGM Security Shares Voted Record Date 02/22/2008 Ballot Issues Proponent Mgmt Vote Rec Cast Elect Director Herbert A. Allen Mgmt For For Elect Director Ronald W. Allen Mgmt For For Elect Director Cathleen P. Black Mgmt For For Elect Director Barry Diller Mgmt For For Elect Director Alexis M. Herman Mgmt For For Elect Director E. Neville Isdell Mgmt For For Elect Director Muhtar Kent Mgmt For For Elect Director Donald R. Keough Mgmt For For Elect Director Donald F. McHenry Mgmt For For Elect Director Sam Nunn Mgmt For For Elect Director James D. Robinson III Mgmt For For Elect Director Peter V. Ueberroth Mgmt For For Elect Director Jacob Wallenberg Mgmt For For Elect Director James B. Williams Mgmt For For Ratify Auditors Mgmt For For Approve Stock Option Plan Mgmt For For Advisory Vote to Ratify Named Executive Officers' Compensation ShrHoldr Against For Require Independent Board Chairman ShrHoldr Against For Research Notes: Having one person serve as both chairman of the board and CEO may not effectively serve the interest of shareholders. Amend Bylaws to Establish a Board Committee on Human Rights ShrHoldr Against Against The Goldman Sachs Group, Meeting Date/Type 04/10/08 AGM Security 38141G104 Shares Voted Record Date 02/11/2008 Ballot Issues Proponent Mgmt Vote Rec Cast Elect Directors Lloyd C. Blankfein Mgmt For For Elect Directors John H. Bryan Mgmt For For Elect Directors Gary D. Cohn Mgmt For For Elect Directors Claes Dahlback Mgmt For For Elect Directors Stephen Friedman Mgmt For For Elect Directors William W. George Mgmt For For Elect Directors Rajat K. Gupta Mgmt For For Elect Directors James A. Johnson Mgmt For For Elect Directors Lois D. Juliber Mgmt For For Elect Directors Edward M. Liddy Mgmt For For Elect Directors Ruth J. Simmons Mgmt For For Elect Directors Jon Winkelried Mgmt For For Ratify Auditors Mgmt For For Prohibit Executive Stock-Based Awards ShrHoldr Against Against Advisory Vote to Ratify Named Executive Officers' Compensation ShrHoldr Against For Prepare Sustainability Report ShrHoldr Against Against Thermo Fisher Scientific Inc. Meeting Date/Type 05/20/08 AGM Security Shares Voted Record Date 03/28/2008 Ballot Issues Proponent Mgmt Vote Rec Cast Elect Director Scott M. Sperling Mgmt For For Elect Director Bruce L. Koepfgen Mgmt For For Elect Director Michael E. Porter Mgmt For For Approve Omnibus Stock Plan Mgmt For For Approve Executive Incentive Bonus Plan Mgmt For For Ratify Auditors Mgmt For For UAL Corporation Meeting Date/Type 06/12/08 AGM Security Shares Voted Record Date 04/14/2008 Ballot Issues Proponent Mgmt Vote Rec Cast Elect Director Richard J. Almeida Mgmt For For Elect Director Mary K. Bush Mgmt For For Elect Director W. James Farrell Mgmt For For Elect Director Walter Isaacson Mgmt For For Elect Director Robert D. Krebs Mgmt For For Elect Director Robert S. Miller Mgmt For For Elect Director James J. O'Connor Mgmt For For Elect Director Glenn F. Tilton Mgmt For For Elect Director David J. Vitale Mgmt For For Elect Director John H. Walker Mgmt For For Ratify Auditors Mgmt For For Approve Omnibus Stock Plan Mgmt For For Advisory Vote to Ratify Named Executive Officers' Compensation ShrHoldr Against For Report on Charitable Contributions ShrHoldr Against Against United Technologies Corp. Meeting Date/Type 04/09/08 AGM Security Shares Voted Record Date 02/12/2008 Ballot Issues Proponent Mgmt Vote Rec Cast Elect Director Louis R. Chenevert Mgmt For For Elect Director George David Mgmt For For Elect Director John V. Faraci Mgmt For For Elect Director Jean-Pierre Garnier Mgmt For For Elect Director Jamie S. Gorelick Mgmt For For Elect Director Charles R. Lee Mgmt For For Elect Director Richard D. McCormick Mgmt For For Elect Director Harold McGraw III Mgmt For For Elect Director Richard B. Myers Mgmt For For Elect Director H. Patrick Swygert Mgmt For For Elect Director Andre Villeneuve Mgmt For For Elect Director Christine Todd Whitman Mgmt For For Ratify Auditors Mgmt For For Amend Omnibus Stock Plan Mgmt For For Adopt Principles for Health Care Reform ShrHoldr Against Against Improve Human Rights Standards or Policies ShrHoldr Against For Pay For Superior Performance ShrHoldr Against For Report on Foreign Military Sales ShrHoldr Against Against Wal-Mart Stores, Inc. Meeting Date/Type 06/06/08 AGM Security Shares Voted Record Date 04/10/2008 Ballot Issues Proponent Mgmt Vote Rec Cast Elect Director Aida M. Alvarez Mgmt For For Elect Director James W. Breyer Mgmt For For Elect Director M. Michele Burns Mgmt For For Elect Director James I. Cash, Jr. Mgmt For For Elect Director Roger C. Corbett Mgmt For For Elect Director Douglas N. Daft Mgmt For For Elect Director David D. Glass Mgmt For For Elect Director Gregory B. Penner Mgmt For For Elect Director Allen I. Questrom Mgmt For For Elect Director H. Lee Scott, Jr. Mgmt For For Elect Director Arne M. Sorenson Mgmt For For Elect Director Jim C. Walton Mgmt For For Elect Director S. Robson Walton Mgmt For For Elect Director Christopher J. Williams Mgmt For For Elect Director Linda S. Wolf Mgmt For For Approve Executive Incentive Bonus Plan Mgmt For For Ratify Auditors Mgmt For For Amend EEO Policy to Prohibit Discrimination based on Sexual Orientation and Gender Identity ShrHoldr Against Against Pay For Superior Performance ShrHoldr Against For Claw-back of Payments under Restatements ShrHoldr Against Against Amend Bylaws to Establish a Board Committee on Human Rights ShrHoldr Against Against Advisory Vote to Ratify Named Executive Officers' Compensation ShrHoldr Against For Report on Political Contributions ShrHoldr Against For Research Notes: Greater disclosure could assist shareholders in their assessment of the risks and benefits associated with public policy activities through political activity and trade Report on Social and Reputation Impact of Failure to Comply with ILO Conventions ShrHoldr Against Against Amend Articles/Bylaws/Charter Call Special Meetings ShrHoldr Against For Western Union Co Meeting Date/Type 05/23/08 AGM Security Shares Voted Record Date 03/24/2008 Ballot Issues Proponent Mgmt Vote Rec Cast Elect Director Jack M. Greenberg Mgmt For For Elect Director Alan J. Lacy Mgmt For For Elect Director Linda Fayne Levinson Mgmt For For Ratify Auditors Mgmt For For Wm. Wrigley Jr. Co. Meeting Date/Type 03/12/08 AGM Security Shares Voted Record Date 01/15/2008 Ballot Issues Proponent Mgmt Vote Rec Cast Elect Director John Rau Mgmt For For Elect Director Richard K. Smucker Mgmt For For Elect Director William Wrigley, Jr. Mgmt For For Ratify Auditors Mgmt For For Research Notes: (W/ ISS regarding non-audit fees) XTO Energy Inc Meeting Date/Type 05/20/08 AGM Security 98385X106 Shares Voted Record Date 03/31/2008 Ballot Issues Proponent Mgmt Vote Rec Cast Elect Director William H. Adams III Mgmt For For Elect Director Keith A. Hutton Mgmt For For Elect Director Jack P. Randall Mgmt For For Amend Omnibus Stock Plan Mgmt For For Ratify Auditors Mgmt For For Declassify the Board of Directors ShrHoldr Against For Research Notes: We support shareholder proposals to declassify the board of directors. Questions? Contact © 2007 RiskMetrics Group.All For more information Principal Variable Contracts Mid-Cap Value Fund Proposal CompanyName Country MeetingDate RecordDate Ticker CUSIP Number ProposalDescription Proponent Mgmt VoteDecision Abercrombie & Fitch Company US 06/11/2008 0:00 04/15/2008 0:00 ANF 2896207 1.1 Elect Lauren Brisky Management For For Abercrombie & Fitch Company US 06/11/2008 0:00 04/15/2008 0:00 ANF 2896207 1.2 Elect Archie Griffin Management For For Abercrombie & Fitch Company US 06/11/2008 0:00 04/15/2008 0:00 ANF 2896207 1.3 Elect Allan Tuttle Management For For Abercrombie & Fitch Company US 06/11/2008 0:00 04/15/2008 0:00 ANF 2896207 2 Ratification of Auditor Management For For Shareholder Proposal Regarding Abercrombie & Fitch Company US 06/11/2008 0:00 04/15/2008 0:00 ANF 2896207 3 Majority Vote Standard Shareholder Against For Aetna Inc US 05/30/2008 0:00 03/28/2008 0:00 AET 00817Y108 1 Elect Frank Clark Management For For Aetna Inc US 05/30/2008 0:00 03/28/2008 0:00 AET 00817Y108 2 Elect Betsy Cohen Management For Against Aetna Inc US 05/30/2008 0:00 03/28/2008 0:00 AET 00817Y108 3 Elect Molly Coye Management For For Aetna Inc US 05/30/2008 0:00 03/28/2008 0:00 AET 00817Y108 4 Elect Roger Farah Management For For Aetna Inc US 05/30/2008 0:00 03/28/2008 0:00 AET 00817Y108 5 Elect Barbara Franklin Management For For Aetna Inc US 05/30/2008 0:00 03/28/2008 0:00 AET 00817Y108 6 Elect Jeffrey Garten Management For For Aetna Inc US 05/30/2008 0:00 03/28/2008 0:00 AET 00817Y108 7 Elect Earl Graves Management For For Aetna Inc US 05/30/2008 0:00 03/28/2008 0:00 AET 00817Y108 8 Elect Gerald Greenwald Management For For Aetna Inc US 05/30/2008 0:00 03/28/2008 0:00 AET 00817Y108 9 Elect Ellen Hancock Management For For Aetna Inc US 05/30/2008 0:00 03/28/2008 0:00 AET 00817Y108 10 Elect Edward Ludwig Management For For Aetna Inc US 05/30/2008 0:00 03/28/2008 0:00 AET 00817Y108 11 Elect Joseph Newhouse Management For For Aetna Inc US 05/30/2008 0:00 03/28/2008 0:00 AET 00817Y108 12 Elect Ronald Williams Management For For Aetna Inc US 05/30/2008 0:00 03/28/2008 0:00 AET 00817Y108 13 Ratification of Auditor Management For For Shareholder Proposal Regarding Aetna Inc US 05/30/2008 0:00 03/28/2008 0:00 AET 00817Y108 14 Cumulative Voting Shareholder Against Against Shareholder Proposal Regarding Nominating a Retired Company Aetna Inc US 05/30/2008 0:00 03/28/2008 0:00 AET 00817Y108 15 Executive to the Board Shareholder Against Against Affiliated Computer Services Inc US 05/22/2008 0:00 03/28/2008 0:00 ACS 8190100 1.1 Elect Darwin Deason Management For For Affiliated Computer Services Inc US 05/22/2008 0:00 03/28/2008 0:00 ACS 8190100 1.2 Elect Lynn Blodgett Management For For Affiliated Computer Services Inc US 05/22/2008 0:00 03/28/2008 0:00 ACS 8190100 1.3 Elect Robert Druskin Management For For Affiliated Computer Services Inc US 05/22/2008 0:00 03/28/2008 0:00 ACS 8190100 1.4 Elect Kurt Krauss Management For For Affiliated Computer Services Inc US 05/22/2008 0:00 03/28/2008 0:00 ACS 8190100 1.5 Elect Ted Miller, Jr. Management For For Affiliated Computer Services Inc US 05/22/2008 0:00 03/28/2008 0:00 ACS 8190100 1.6 Elect Paul Sullivan Management For For Affiliated Computer Services Inc US 05/22/2008 0:00 03/28/2008 0:00 ACS 8190100 1.7 Elect Frank Varasano Management For For 2008 Performance-Based Affiliated Computer Services Inc US 05/22/2008 0:00 03/28/2008 0:00 ACS 8190100 2 Incentive Compensation Plan Management For For Affiliated Computer Services Inc US 05/22/2008 0:00 03/28/2008 0:00 ACS 8190100 3 Ratification of Auditor Management For For Shareholder Proposal Regarding Advisory Vote on Executive Affiliated Computer Services Inc US 05/22/2008 0:00 03/28/2008 0:00 ACS 8190100 4 Compensation Shareholder Against For Annaly Mortgage Management Increase in Authorized Common Inc US 04/21/2008 0:00 03/17/2008 0:00 NLY 1 Stock Management For For Annaly Mortgage Management Inc US 05/20/2008 0:00 03/27/2008 0:00 NLY 1.1 Elect Michael Farrell Management For For Annaly Mortgage Management Inc US 05/20/2008 0:00 03/27/2008 0:00 NLY 1.2 Elect Jonathan Green Management For For Annaly Mortgage Management Inc US 05/20/2008 0:00 03/27/2008 0:00 NLY 1.3 Elect John Lambiase Management For Withhold Annaly Mortgage Management Inc US 05/20/2008 0:00 03/27/2008 0:00 NLY 2 Ratification of Auditor Management For For Arris Group Inc US 05/28/2008 0:00 03/31/2008 0:00 ARRS 04269Q100 1.1 Elect Alex Best Management For For Arris Group Inc US 05/28/2008 0:00 03/31/2008 0:00 ARRS 04269Q100 1.2 Elect Harry Bosco Management For For Arris Group Inc US 05/28/2008 0:00 03/31/2008 0:00 ARRS 04269Q100 1.3 Elect John Craig Management For For Arris Group Inc US 05/28/2008 0:00 03/31/2008 0:00 ARRS 04269Q100 1.4 Elect Matthew Kearney Management For For Arris Group Inc US 05/28/2008 0:00 03/31/2008 0:00 ARRS 04269Q100 1.5 Elect William Lambert Management For For Arris Group Inc US 05/28/2008 0:00 03/31/2008 0:00 ARRS 04269Q100 1.6 Elect John Petty Management For For Arris Group Inc US 05/28/2008 0:00 03/31/2008 0:00 ARRS 04269Q100 1.7 Elect Robert Stanzione Management For For Arris Group Inc US 05/28/2008 0:00 03/31/2008 0:00 ARRS 04269Q100 1.8 Elect David Woodle Management For For Arris Group Inc US 05/28/2008 0:00 03/31/2008 0:00 ARRS 04269Q100 2 2008 Stock Incentive Plan Management For For Arris Group Inc US 05/28/2008 0:00 03/31/2008 0:00 ARRS 04269Q100 3 Ratification of Auditor Management For For Assurant Inc US 05/15/2008 0:00 03/28/2008 0:00 AIZ 04621X108 1.1 Elect John Palms Management For For Assurant Inc US 05/15/2008 0:00 03/28/2008 0:00 AIZ 04621X108 1.2 Elect Robert Blendon Management For For Assurant Inc US 05/15/2008 0:00 03/28/2008 0:00 AIZ 04621X108 1.3 Elect Beth Bronner Management For For Assurant Inc US 05/15/2008 0:00 03/28/2008 0:00 AIZ 04621X108 1.4 Elect David Kelso Management For For Assurant Inc US 05/15/2008 0:00 03/28/2008 0:00 AIZ 04621X108 2 Ratification of Auditor Management For For Executive Short Term Incentive Assurant Inc US 05/15/2008 0:00 03/28/2008 0:00 AIZ 04621X108 3 Plan Management For For Assurant Inc US 05/15/2008 0:00 03/28/2008 0:00 AIZ 04621X108 4 Long Term Equity Incentive Plan Management For For Avnet Inc US 11/08/2007 0:00 09/10/2007 0:00 AVT 1.1 Elect Eleanor Baum Management For For Avnet Inc US 11/08/2007 0:00 09/10/2007 0:00 AVT 1.2 Elect J. Veronica Biggins Management For For Avnet Inc US 11/08/2007 0:00 09/10/2007 0:00 AVT 1.3 Elect Lawrence Clarkson Management For For Avnet Inc US 11/08/2007 0:00 09/10/2007 0:00 AVT 1.4 Elect Ehud Houminer Management For For Avnet Inc US 11/08/2007 0:00 09/10/2007 0:00 AVT 1.5 Elect James Lawrence Management For For Avnet Inc US 11/08/2007 0:00 09/10/2007 0:00 AVT 1.6 Elect Frank Noonan Management For For Avnet Inc US 11/08/2007 0:00 09/10/2007 0:00 AVT 1.7 Elect Ray Robinson Management For For Avnet Inc US 11/08/2007 0:00 09/10/2007 0:00 AVT 1.8 Elect Gary Tooker Management For For Avnet Inc US 11/08/2007 0:00 09/10/2007 0:00 AVT 1.9 Elect Roy Vallee Management For For Avnet Inc US 11/08/2007 0:00 09/10/2007 0:00 AVT 2 Executive Incentive Plan Management For For Avnet Inc US 11/08/2007 0:00 09/10/2007 0:00 AVT 3 Ratification of Auditor Management For For Berkley WR Corp. US 05/28/2008 0:00 04/04/2008 0:00 WRB 1.1 Elect Rodney Hawes, Jr. Management For For Berkley WR Corp. US 05/28/2008 0:00 04/04/2008 0:00 WRB 1.2 Elect Jack Nusbaum Management For Withhold Berkley WR Corp. US 05/28/2008 0:00 04/04/2008 0:00 WRB 1.3 Elect Mark Shapiro Management For For Berkley WR Corp. US 05/28/2008 0:00 04/04/2008 0:00 WRB 2 Ratification of Auditor Management For For Cadence Design Systems Inc US 05/07/2008 0:00 03/14/2008 0:00 CDNS 1 Elect Michael Fister Management For For Cadence Design Systems Inc US 05/07/2008 0:00 03/14/2008 0:00 CDNS 2 Elect Donald Lucas Management For Against Elect Alberto Sangiovanni- Cadence Design Systems Inc US 05/07/2008 0:00 03/14/2008 0:00 CDNS 3 Vincentelli Management For Against Cadence Design Systems Inc US 05/07/2008 0:00 03/14/2008 0:00 CDNS 4 Elect George Scalise Management For Against Cadence Design Systems Inc US 05/07/2008 0:00 03/14/2008 0:00 CDNS 5 Elect John Shoven Management For Against Cadence Design Systems Inc US 05/07/2008 0:00 03/14/2008 0:00 CDNS 6 Elect Roger Siboni Management For For Cadence Design Systems Inc US 05/07/2008 0:00 03/14/2008 0:00 CDNS 7 Elect John Swainson Management For For Cadence Design Systems Inc US 05/07/2008 0:00 03/14/2008 0:00 CDNS 8 Elect Lip-Bu Tan Management For For Amendment to the Amended and Restated Employee Stock Cadence Design Systems Inc US 05/07/2008 0:00 03/14/2008 0:00 CDNS 9 Purchase Plan Management For For Cadence Design Systems Inc US 05/07/2008 0:00 03/14/2008 0:00 CDNS 10 Ratification of Auditor Management For For Canadian Natural Resources Limited US 05/08/2008 0:00 03/19/2008 0:00 CNQ 1.1 Re-elect Catherine Best Management For For Canadian Natural Resources Limited US 05/08/2008 0:00 03/19/2008 0:00 CNQ 1.2 Re-elect N. Murray Edwards Management For For Canadian Natural Resources Limited US 05/08/2008 0:00 03/19/2008 0:00 CNQ 1.3 Re-elect Gary Filmon Management For Withhold Canadian Natural Resources Limited US 05/08/2008 0:00 03/19/2008 0:00 CNQ 1.4 Re-elect Gordon Giffin Management For Withhold Canadian Natural Resources Limited US 05/08/2008 0:00 03/19/2008 0:00 CNQ 1.5 Re-elect John Langille Management For For Canadian Natural Resources Limited US 05/08/2008 0:00 03/19/2008 0:00 CNQ 1.6 Re-elect Steve Laut Management For For Canadian Natural Resources Limited US 05/08/2008 0:00 03/19/2008 0:00 CNQ 1.7 Re-elect Keith MacPhail Management For For Canadian Natural Resources Limited US 05/08/2008 0:00 03/19/2008 0:00 CNQ 1.8 Re-elect Allan Markin Management For For Canadian Natural Resources Limited US 05/08/2008 0:00 03/19/2008 0:00 CNQ 1.9 Re-elect Norman McIntyre Management For For Canadian Natural Resources Limited US 05/08/2008 0:00 03/19/2008 0:00 CNQ 1.1 Re-elect Frank McKenna Management For For Canadian Natural Resources Limited US 05/08/2008 0:00 03/19/2008 0:00 CNQ 1.11 Re-elect James Palmer Management For Withhold Canadian Natural Resources Limited US 05/08/2008 0:00 03/19/2008 0:00 CNQ 1.12 Re-elect Eldon Smith Management For For Canadian Natural Resources Limited US 05/08/2008 0:00 03/19/2008 0:00 CNQ 1.13 Re-elect David Tuer Management For For Canadian Natural Resources Appointment of Auditor and Limited US 05/08/2008 0:00 03/19/2008 0:00 CNQ 2 Authority to Set Fees Management For For Check Point Software Tech LT US 09/04/2007 0:00 07/27/2007 0:00 CHKP M22465104 1 Election of Directors Management For For Appointment of Auditor and Check Point Software Tech LT US 09/04/2007 0:00 07/27/2007 0:00 CHKP M22465104 2 Authority to Set Fees Management For For Check Point Software Tech LT US 09/04/2007 0:00 07/27/2007 0:00 CHKP M22465104 3 Executive Compensation Management For For Check Point Software Tech LT US 09/04/2007 0:00 07/27/2007 0:00 CHKP M22465104 4 Transaction of Other Business Management Against CHICAGO BRIDGE & IRON COMPANY N.V.- ADR US 11/16/2007 0:00 10/17/2007 0:00 CBI 1 Approval of the Acquisition Management For For CHICAGO BRIDGE & IRON COMPANY N.V.- ADR US 05/08/2008 0:00 04/02/2008 0:00 CBI 1.1 Elect Gary Neale Management For For CHICAGO BRIDGE & IRON COMPANY N.V.- ADR US 05/08/2008 0:00 04/02/2008 0:00 CBI 1.2 Elect Marsha Williams Management For For CHICAGO BRIDGE & IRON COMPANY N.V.- ADR US 05/08/2008 0:00 04/02/2008 0:00 CBI 1.3 Elect J. Charles Jennett Management For For CHICAGO BRIDGE & IRON COMPANY N.V.- ADR US 05/08/2008 0:00 04/02/2008 0:00 CBI 1.4 Elect Larry McVay Management For For CHICAGO BRIDGE & IRON Accounts and Reports; Authority COMPANY N.V.- ADR US 05/08/2008 0:00 04/02/2008 0:00 CBI 2 to Issue Reports in English Management For For CHICAGO BRIDGE & IRON Ratification of Management Board COMPANY N.V.- ADR US 05/08/2008 0:00 04/02/2008 0:00 CBI 3 Acts Management For For CHICAGO BRIDGE & IRON Ratification of Supervisory Board COMPANY N.V.- ADR US 05/08/2008 0:00 04/02/2008 0:00 CBI 4 Acts Management For For CHICAGO BRIDGE & IRON COMPANY N.V.- ADR US 05/08/2008 0:00 04/02/2008 0:00 CBI 5 Allocation of Profits/Dividends Management For For CHICAGO BRIDGE & IRON COMPANY N.V.- ADR US 05/08/2008 0:00 04/02/2008 0:00 CBI 6 Authority to Repurchase Shares Management For For CHICAGO BRIDGE & IRON COMPANY N.V.- ADR US 05/08/2008 0:00 04/02/2008 0:00 CBI 7 Appointment of Auditor Management For For CHICAGO BRIDGE & IRON Amendment to Articles Regarding COMPANY N.V.- ADR US 05/08/2008 0:00 04/02/2008 0:00 CBI 8 the Record Date Management For For CHICAGO BRIDGE & IRON Amendments to the 1999 Long- COMPANY N.V.- ADR US 05/08/2008 0:00 04/02/2008 0:00 CBI 9 term Incentive Plan Management For For CHICAGO BRIDGE & IRON Authority to Issue Shares w/ or COMPANY N.V.- ADR US 05/08/2008 0:00 04/02/2008 0:00 CBI 10 w/o Preemptive Rights Management For Against CHICAGO BRIDGE & IRON COMPANY N.V.- ADR US 05/08/2008 0:00 04/02/2008 0:00 CBI 11 Supervisory Board's Fees Management For For Cigna Corp. US 04/23/2008 0:00 02/25/2008 0:00 CI 1 Elect Peter Larson Management For For Cigna Corp. US 04/23/2008 0:00 02/25/2008 0:00 CI 2 Elect Roman Martinez, IV Management For For Cigna Corp. US 04/23/2008 0:00 02/25/2008 0:00 CI 3 Elect Carol Wait Management For Against Cigna Corp. US 04/23/2008 0:00 02/25/2008 0:00 CI 4 Elect William Zollars Management For Against Cigna Corp. US 04/23/2008 0:00 02/25/2008 0:00 CI 5 Ratification of Auditor Management For For Amendment to Eliminate Series D Cigna Corp. US 04/23/2008 0:00 02/25/2008 0:00 CI 6 Preferred Stock Management For For Amendment to Eliminate Certain Cigna Corp. US 04/23/2008 0:00 02/25/2008 0:00 CI 7 Supermajority Requirements Management For For Amendment to Eliminate Certain Cigna Corp. US 04/23/2008 0:00 02/25/2008 0:00 CI 8 Supermajority Requirements Management For For Conagra Foods Inc US 09/27/2007 0:00 08/02/2007 0:00 CAG 1.1 Elect Mogens Bay Management For For Conagra Foods Inc US 09/27/2007 0:00 08/02/2007 0:00 CAG 1.2 Elect Steven Goldstone Management For For Conagra Foods Inc US 09/27/2007 0:00 08/02/2007 0:00 CAG 1.3 Elect W.G. Jurgensen Management For For Conagra Foods Inc US 09/27/2007 0:00 08/02/2007 0:00 CAG 1.4 Elect Ruth Ann Marshall Management For For Conagra Foods Inc US 09/27/2007 0:00 08/02/2007 0:00 CAG 1.5 Elect Gary Rodkin Management For For Conagra Foods Inc US 09/27/2007 0:00 08/02/2007 0:00 CAG 1.6 Elect Andrew Schindler Management For For Conagra Foods Inc US 09/27/2007 0:00 08/02/2007 0:00 CAG 2 Ratification of Auditor Management For For Shareholder Proposal Regarding Conagra Foods Inc US 09/27/2007 0:00 08/02/2007 0:00 CAG 3 Controlled Atmosphere Killing Shareholder Against Against Coventry Healthcare Inc Com US 05/15/2008 0:00 03/17/2008 0:00 CVH 1.1 Elect Joel Ackerman Management For For Coventry Healthcare Inc Com US 05/15/2008 0:00 03/17/2008 0:00 CVH 1.2 Elect Lawrence Kugelman Management For For Coventry Healthcare Inc Com US 05/15/2008 0:00 03/17/2008 0:00 CVH 1.3 Elect Dale Wolf Management For For Coventry Healthcare Inc Com US 05/15/2008 0:00 03/17/2008 0:00 CVH 2 Ratification of Auditor Management For For COVIDIEN US 03/18/2008 0:00 01/16/2008 0:00 COV G2552X108 1 Elect Craig Arnold Management For For COVIDIEN US 03/18/2008 0:00 01/16/2008 0:00 COV G2552X108 2 Elect Robert Brust Management For For COVIDIEN US 03/18/2008 0:00 01/16/2008 0:00 COV G2552X108 3 Elect John Connors, Jr. Management For For COVIDIEN US 03/18/2008 0:00 01/16/2008 0:00 COV G2552X108 4 Elect Christopher Coughlin Management For For COVIDIEN US 03/18/2008 0:00 01/16/2008 0:00 COV G2552X108 5 Elect Timothy Donahue Management For For COVIDIEN US 03/18/2008 0:00 01/16/2008 0:00 COV G2552X108 6 Elect Kathy Herbert Management For For COVIDIEN US 03/18/2008 0:00 01/16/2008 0:00 COV G2552X108 7 Elect Randall Hogan, III Management For For COVIDIEN US 03/18/2008 0:00 01/16/2008 0:00 COV G2552X108 8 Elect Richard Meelia Management For For COVIDIEN US 03/18/2008 0:00 01/16/2008 0:00 COV G2552X108 9 Elect Dennis Reilley Management For For COVIDIEN US 03/18/2008 0:00 01/16/2008 0:00 COV G2552X108 10 Elect Tadataka Yamada Management For For COVIDIEN US 03/18/2008 0:00 01/16/2008 0:00 COV G2552X108 11 Elect Joseph Zaccagnino Management For For COVIDIEN US 03/18/2008 0:00 01/16/2008 0:00 COV G2552X108 12 Ratification of Auditor Management For For Denbury Resources Inc US 05/15/2008 0:00 03/31/2008 0:00 DNR 1.1 Elect Ronald Greene Management For For Denbury Resources Inc US 05/15/2008 0:00 03/31/2008 0:00 DNR 1.2 Elect Michael Beatty Management For For Denbury Resources Inc US 05/15/2008 0:00 03/31/2008 0:00 DNR 1.3 Elect Michael Decker Management For For Denbury Resources Inc US 05/15/2008 0:00 03/31/2008 0:00 DNR 1.4 Elect David Heather Management For For Denbury Resources Inc US 05/15/2008 0:00 03/31/2008 0:00 DNR 1.5 Elect Gregory McMichael Management For For Denbury Resources Inc US 05/15/2008 0:00 03/31/2008 0:00 DNR 1.6 Elect Gareth Roberts Management For For Denbury Resources Inc US 05/15/2008 0:00 03/31/2008 0:00 DNR 1.7 Elect Randy Stein Management For For Denbury Resources Inc US 05/15/2008 0:00 03/31/2008 0:00 DNR 1.8 Elect Wieland Wettstein Management For For Denbury Resources Inc US 05/15/2008 0:00 03/31/2008 0:00 DNR 2 Ratification of Auditor Management For For Developers Diversified Realty Corp. US 05/13/2008 0:00 03/20/2008 0:00 DDR 1.1 Elect Dean Adler Management For For Developers Diversified Realty Corp. US 05/13/2008 0:00 03/20/2008 0:00 DDR 1.2 Elect Terrance Ahern Management For Withhold Developers Diversified Realty Corp. US 05/13/2008 0:00 03/20/2008 0:00 DDR 1.3 Elect Robert Gidel Management For For Developers Diversified Realty Corp. US 05/13/2008 0:00 03/20/2008 0:00 DDR 1.4 Elect Victor MacFarlane Management For Withhold Developers Diversified Realty Corp. US 05/13/2008 0:00 03/20/2008 0:00 DDR 1.5 Elect Craig Macnab Management For Withhold Developers Diversified Realty Corp. US 05/13/2008 0:00 03/20/2008 0:00 DDR 1.6 Elect Scott Roulston Management For For Developers Diversified Realty Corp. US 05/13/2008 0:00 03/20/2008 0:00 DDR 1.7 Elect Barry Sholem Management For Withhold Developers Diversified Realty Corp. US 05/13/2008 0:00 03/20/2008 0:00 DDR 1.8 Elect William Summers, Jr. Management For Withhold Developers Diversified Realty Corp. US 05/13/2008 0:00 03/20/2008 0:00 DDR 1.9 Elect Scott Wolstein Management For For Developers Diversified Realty Corp. US 05/13/2008 0:00 03/20/2008 0:00 DDR 2 2008 Equity-Based Award Plan Management For For Developers Diversified Realty Adoption of a Majority Vote for Corp. US 05/13/2008 0:00 03/20/2008 0:00 DDR 3 Election of Directors Management For For Developers Diversified Realty Amendment to Change the Par Corp. US 05/13/2008 0:00 03/20/2008 0:00 DDR 4 Value of Common Shares Management For For Developers Diversified Realty Corp. US 05/13/2008 0:00 03/20/2008 0:00 DDR 5 Ratification of Auditor Management For For DPL Inc US 04/23/2008 0:00 03/05/2008 0:00 DPL 1.1 Elect Paul Barbas Management For For DPL Inc US 04/23/2008 0:00 03/05/2008 0:00 DPL 233293109 1.2 Elect Barbara Graham Management For For DPL Inc US 04/23/2008 0:00 03/05/2008 0:00 DPL 233293109 1.3 Elect Glenn Harder Management For For DPL Inc US 04/23/2008 0:00 03/05/2008 0:00 DPL 233293109 2 Ratification of Auditor Management For For Shareholder Proposal on Dissolution of Company and its DPL Inc US 04/23/2008 0:00 03/05/2008 0:00 DPL 233293109 3 Subsidiaries Shareholder Against Against Dynegy Inc US 05/14/2008 0:00 03/17/2008 0:00 DYN 26817G102 1.1 Elect David Biegler Management For Withhold Dynegy Inc US 05/14/2008 0:00 03/17/2008 0:00 DYN 26817G102 1.2 Elect Thomas Clark, Jr. Management For Withhold Dynegy Inc US 05/14/2008 0:00 03/17/2008 0:00 DYN 26817G102 1.3 Elect Victor Grijalva Management For For Dynegy Inc US 05/14/2008 0:00 03/17/2008 0:00 DYN 26817G102 1.4 Elect Patricia Hammick Management For For Dynegy Inc US 05/14/2008 0:00 03/17/2008 0:00 DYN 26817G102 1.5 Elect George Mazanec Management For Withhold Dynegy Inc US 05/14/2008 0:00 03/17/2008 0:00 DYN 26817G102 1.6 Elect Howard Sheppard Management For For Dynegy Inc US 05/14/2008 0:00 03/17/2008 0:00 DYN 26817G102 1.7 Elect William Trubeck Management For Withhold Dynegy Inc US 05/14/2008 0:00 03/17/2008 0:00 DYN 26817G102 1.8 Elect Bruce Williamson Management For For Dynegy Inc US 05/14/2008 0:00 03/17/2008 0:00 DYN 26817G102 2 Ratification of Auditor Management For For Eaton Corp. US 04/23/2008 0:00 02/25/2008 0:00 ETN 278058102 1.1 Elect Ned Lautenbach Management For Withhold Eaton Corp. US 04/23/2008 0:00 02/25/2008 0:00 ETN 278058102 1.2 Elect John Miller Management For For Eaton Corp. US 04/23/2008 0:00 02/25/2008 0:00 ETN 278058102 1.3 Elect Gregory Page Management For For Eaton Corp. US 04/23/2008 0:00 02/25/2008 0:00 ETN 278058102 1.4 Elect Victor Pelson Management For For Increase in Authorized Common Eaton Corp. US 04/23/2008 0:00 02/25/2008 0:00 ETN 278058102 2 Stock Management For For Adoption of Majority Vote for Eaton Corp. US 04/23/2008 0:00 02/25/2008 0:00 ETN 278058102 3 Election of Directors Management For For Eaton Corp. US 04/23/2008 0:00 02/25/2008 0:00 ETN 278058102 4 Adoption of Amended Regulations Management For Against Eaton Corp. US 04/23/2008 0:00 02/25/2008 0:00 ETN 278058102 5 2008 Stock Plan Management For For Senior Executive Incentive Eaton Corp. US 04/23/2008 0:00 02/25/2008 0:00 ETN 278058102 6 Compensation Plan Management For For Amendment to the Executive Eaton Corp. US 04/23/2008 0:00 02/25/2008 0:00 ETN 278058102 7 Strategic Incentive Plan Management For For Eaton Corp. US 04/23/2008 0:00 02/25/2008 0:00 ETN 278058102 8 Ratification of Auditor Management For For Edison International Inc US 04/24/2008 0:00 02/25/2008 0:00 EIX 281020107 1.1 Elect John Bryson Management For For Edison International Inc US 04/24/2008 0:00 02/25/2008 0:00 EIX 281020107 1.2 Elect Vanessa Chang Management For For Edison International Inc US 04/24/2008 0:00 02/25/2008 0:00 EIX 281020107 1.3 Elect France Cordova Management For For Edison International Inc US 04/24/2008 0:00 02/25/2008 0:00 EIX 281020107 1.4 Elect Theodore Craver, Jr. Management For For Edison International Inc US 04/24/2008 0:00 02/25/2008 0:00 EIX 281020107 1.5 Elect Charles Curtis Management For For Edison International Inc US 04/24/2008 0:00 02/25/2008 0:00 EIX 281020107 1.6 Elect Bradford Freeman Management For For Edison International Inc US 04/24/2008 0:00 02/25/2008 0:00 EIX 281020107 1.7 Elect Luis Nogales Management For For Edison International Inc US 04/24/2008 0:00 02/25/2008 0:00 EIX 281020107 1.8 Elect Ronald Olson Management For Withhold Edison International Inc US 04/24/2008 0:00 02/25/2008 0:00 EIX 281020107 1.9 Elect James Rosser Management For For Edison International Inc US 04/24/2008 0:00 02/25/2008 0:00 EIX 281020107 1.1 Elect Richard Schlosberg, III Management For For Edison International Inc US 04/24/2008 0:00 02/25/2008 0:00 EIX 281020107 1.11 Elect Thomas Sutton Management For For Edison International Inc US 04/24/2008 0:00 02/25/2008 0:00 EIX 281020107 1.12 Elect Brett White Management For For Edison International Inc US 04/24/2008 0:00 02/25/2008 0:00 EIX 281020107 2 Ratification of Auditor Management For For Shareholder Proposal Regarding Advisory Vote on Executive Edison International Inc US 04/24/2008 0:00 02/25/2008 0:00 EIX 281020107 3 Compensation Shareholder Against For EMBRAER-EMPRESA BRASILEIRA US 04/14/2008 0:00 03/18/2008 0:00 ERJ 29081M102 5 Statutory Audit Committee's Fees Management For For EMBRAER-EMPRESA BRASILEIRA US 04/14/2008 0:00 03/18/2008 0:00 ERJ 29081M102 6 Amendments to Articles Management For For EMBRAER-EMPRESA BRASILEIRA US 04/14/2008 0:00 03/18/2008 0:00 ERJ 29081M102 1 Accounts and Reports Management For For EMBRAER-EMPRESA BRASILEIRA US 04/14/2008 0:00 03/18/2008 0:00 ERJ 29081M102 2 Allocation of Profits/Dividends Management For For EMBRAER-EMPRESA Election of Members of Statutory BRASILEIRA US 04/14/2008 0:00 03/18/2008 0:00 ERJ 29081M102 3 Audit Committee Management For For EMBRAER-EMPRESA BRASILEIRA US 04/14/2008 0:00 03/18/2008 0:00 ERJ 29081M102 4 Governing Entities' Fees Management For Against Endo Pharmaceuticals Holdings Inc US 06/26/2008 0:00 05/20/2008 0:00 ENDP 29264F205 1.1 Elect John Delucca Management For For Endo Pharmaceuticals Holdings Inc US 06/26/2008 0:00 05/20/2008 0:00 ENDP 29264F205 1.2 Elect David Holveck Management For For Endo Pharmaceuticals Holdings Inc US 06/26/2008 0:00 05/20/2008 0:00 ENDP 29264F205 1.3 Elect George Horner, III Management For For Endo Pharmaceuticals Holdings Inc US 06/26/2008 0:00 05/20/2008 0:00 ENDP 29264F205 1.4 Elect Michael Hyatt Management For For Endo Pharmaceuticals Holdings Inc US 06/26/2008 0:00 05/20/2008 0:00 ENDP 29264F205 1.5 Elect Roger Kimmel Management For Withhold Endo Pharmaceuticals Holdings Inc US 06/26/2008 0:00 05/20/2008 0:00 ENDP 29264F205 1.6 Elect Clive Meanwell Management For For Endo Pharmaceuticals Holdings Inc US 06/26/2008 0:00 05/20/2008 0:00 ENDP 29264F205 1.7 Elect Joseph Scodari Management For For Endo Pharmaceuticals Holdings Inc US 06/26/2008 0:00 05/20/2008 0:00 ENDP 29264F205 1.8 Elect William Spengler Management For For Endo Pharmaceuticals Holdings Increase in Authorized Common Inc US 06/26/2008 0:00 05/20/2008 0:00 ENDP 29264F205 2 Stock Management For For Endo Pharmaceuticals Holdings Inc US 06/26/2008 0:00 05/20/2008 0:00 ENDP 29264F205 3 Ratification of Auditor Management For For Entergy Corp. US 05/02/2008 0:00 03/04/2008 0:00 ETR 29364G103 1 Elect Maureen Bateman Management For For Entergy Corp. US 05/02/2008 0:00 03/04/2008 0:00 ETR 29364G103 2 Elect W. Frank Blount Management For For Entergy Corp. US 05/02/2008 0:00 03/04/2008 0:00 ETR 29364G103 3 Elect Simon deBree Management For For Entergy Corp. US 05/02/2008 0:00 03/04/2008 0:00 ETR 29364G103 4 Elect Gary Edwards Management For For Entergy Corp. US 05/02/2008 0:00 03/04/2008 0:00 ETR 29364G103 5 Elect Alexis Herman Management For For Entergy Corp. US 05/02/2008 0:00 03/04/2008 0:00 ETR 29364G103 6 Elect Donald Hintz Management For For Entergy Corp. US 05/02/2008 0:00 03/04/2008 0:00 ETR 29364G103 7 Elect J. Wayne Leonard Management For For Entergy Corp. US 05/02/2008 0:00 03/04/2008 0:00 ETR 29364G103 8 Elect Stuart Levenick Management For For Entergy Corp. US 05/02/2008 0:00 03/04/2008 0:00 ETR 29364G103 9 Elect James Nichols Management For For Entergy Corp. US 05/02/2008 0:00 03/04/2008 0:00 ETR 29364G103 10 Elect William Percy, II Management For For Entergy Corp. US 05/02/2008 0:00 03/04/2008 0:00 ETR 29364G103 11 Elect W.J. Tauzin Management For For Entergy Corp. US 05/02/2008 0:00 03/04/2008 0:00 ETR 29364G103 12 Elect Steven Wilkinson Management For For Entergy Corp. US 05/02/2008 0:00 03/04/2008 0:00 ETR 29364G103 13 Ratification of Auditor Management For For Shareholder Proposal Regarding Advisory Vote on Executive Entergy Corp. US 05/02/2008 0:00 03/04/2008 0:00 ETR 29364G103 14 Compensation Shareholder Against For Shareholder Proposal Regarding Limitations on Management Entergy Corp. US 05/02/2008 0:00 03/04/2008 0:00 ETR 29364G103 15 Compensation Shareholder Against Against Shareholder Proposal Regarding a Entergy Corp. US 05/02/2008 0:00 03/04/2008 0:00 ETR 29364G103 16 Report on Political Contributions Shareholder Against Against Shareholder Proposal Regarding Entergy Corp. US 05/02/2008 0:00 03/04/2008 0:00 ETR 29364G103 17 Special Shareholder Meetings Shareholder Against Against Firstenergy Corp. US 05/20/2008 0:00 03/20/2008 0:00 FE 337932107 1.1 Elect Paul Addison Management For For Firstenergy Corp. US 05/20/2008 0:00 03/20/2008 0:00 FE 337932107 1.2 Elect Anthony Alexander Management For For Firstenergy Corp. US 05/20/2008 0:00 03/20/2008 0:00 FE 337932107 1.3 Elect Michael Anderson Management For For Firstenergy Corp. US 05/20/2008 0:00 03/20/2008 0:00 FE 337932107 1.4 Elect Carol Cartwright Management For Withhold Firstenergy Corp. US 05/20/2008 0:00 03/20/2008 0:00 FE 337932107 1.5 Elect William Cottle Management For Withhold Firstenergy Corp. US 05/20/2008 0:00 03/20/2008 0:00 FE 337932107 1.6 Elect Robert Heisler, Jr. Management For For Firstenergy Corp. US 05/20/2008 0:00 03/20/2008 0:00 FE 337932107 1.7 Elect Ernest Novak, Jr. Management For For Firstenergy Corp. US 05/20/2008 0:00 03/20/2008 0:00 FE 337932107 1.8 Elect Catherine Rein Management For For Firstenergy Corp. US 05/20/2008 0:00 03/20/2008 0:00 FE 337932107 1.9 Elect George Smart Management For Withhold Firstenergy Corp. US 05/20/2008 0:00 03/20/2008 0:00 FE 337932107 1.1 Elect Wes Taylor Management For For Firstenergy Corp. US 05/20/2008 0:00 03/20/2008 0:00 FE 337932107 1.11 Elect Jesse Williams, Sr. Management For Withhold Firstenergy Corp. US 05/20/2008 0:00 03/20/2008 0:00 FE 337932107 2 Ratification of Auditor Management For For Shareholder Proposal Regarding Firstenergy Corp. US 05/20/2008 0:00 03/20/2008 0:00 FE 337932107 3 Right to Call a Special Meeting Shareholder Against For Shareholder Proposal Regarding Firstenergy Corp. US 05/20/2008 0:00 03/20/2008 0:00 FE 4 Proponent Engagement Process Shareholder Against Against Shareholder Proposal Regarding a Firstenergy Corp. US 05/20/2008 0:00 03/20/2008 0:00 FE 337932107 5 Simple Majority Vote Shareholder Against For Shareholder Proposal Regarding Majority Vote for Election of Firstenergy Corp. US 05/20/2008 0:00 03/20/2008 0:00 FE 337932107 6 Directors Shareholder Against For Freeport-McMoran Copper & Gold US 07/10/2007 0:00 05/25/2007 0:00 FCX 35671D857 1.1 Elect Richard Adkerson Management For For Freeport-McMoran Copper & Gold US 07/10/2007 0:00 05/25/2007 0:00 FCX 35671D857 1.2 Elect Robert Allison, Jr. Management For Withhold Freeport-McMoran Copper & Gold US 07/10/2007 0:00 05/25/2007 0:00 FCX 35671D857 1.3 Elect Robert Day Management For For Freeport-McMoran Copper & Gold US 07/10/2007 0:00 05/25/2007 0:00 FCX 35671D857 1.4 Elect Gerald Ford Management For For Freeport-McMoran Copper & Gold US 07/10/2007 0:00 05/25/2007 0:00 FCX 35671D857 1.5 Elect H. Devon Graham, Jr. Management For For Freeport-McMoran Copper & Gold US 07/10/2007 0:00 05/25/2007 0:00 FCX 35671D857 1.6 Elect J. Bennet Johnston Management For Withhold Freeport-McMoran Copper & Gold US 07/10/2007 0:00 05/25/2007 0:00 FCX 35671D857 1.7 Elect Charles Krulak Management For For Freeport-McMoran Copper & Gold US 07/10/2007 0:00 05/25/2007 0:00 FCX 35671D857 1.8 Elect Bobby Lackey Management For For Freeport-McMoran Copper & Gold US 07/10/2007 0:00 05/25/2007 0:00 FCX 35671D857 1.9 Elect Jon Madonna Management For For Freeport-McMoran Copper & Gold US 07/10/2007 0:00 05/25/2007 0:00 FCX 35671D857 1.1 Elect Dustan McCoy Management For For Freeport-McMoran Copper & Gold US 07/10/2007 0:00 05/25/2007 0:00 FCX 35671D857 1.11 Elect Gabrielle McDonald Management For Withhold Freeport-McMoran Copper & Gold US 07/10/2007 0:00 05/25/2007 0:00 FCX 35671D857 1.12 Elect James Moffett Management For For Freeport-McMoran Copper & Gold US 07/10/2007 0:00 05/25/2007 0:00 FCX 35671D857 1.13 Elect B. M. Rankin, Jr. Management For Withhold Freeport-McMoran Copper & Gold US 07/10/2007 0:00 05/25/2007 0:00 FCX 35671D857 1.14 Elect J. Stapleton Roy Management For Withhold Freeport-McMoran Copper & Gold US 07/10/2007 0:00 05/25/2007 0:00 FCX 35671D857 1.15 Elect Stephen Siegele Management For For Freeport-McMoran Copper & Gold US 07/10/2007 0:00 05/25/2007 0:00 FCX 35671D857 1.16 Elect J. Taylor Wharton Management For For Freeport-McMoran Copper & Gold US 07/10/2007 0:00 05/25/2007 0:00 FCX 35671D857 2 Ratification of Auditor Management For For Freeport-McMoran Copper & Amendment to 2006 Stock Gold US 07/10/2007 0:00 05/25/2007 0:00 FCX 35671D857 3 Incentive Plan Management For Against Freeport-McMoran Copper & Gold US 06/05/2008 0:00 04/15/2008 0:00 FCX 35671D857 1.1 Elect Richard Adkerson Management For For Freeport-McMoran Copper & Gold US 06/05/2008 0:00 04/15/2008 0:00 FCX 35671D857 1.2 Elect Robert Allison, Jr. Management For For Freeport-McMoran Copper & Gold US 06/05/2008 0:00 04/15/2008 0:00 FCX 35671D857 1.3 Elect Robert Day Management For For Freeport-McMoran Copper & Gold US 06/05/2008 0:00 04/15/2008 0:00 FCX 35671D857 1.4 Elect Gerald Ford Management For For Freeport-McMoran Copper & Gold US 06/05/2008 0:00 04/15/2008 0:00 FCX 35671D857 1.5 Elect H. Devon Graham, Jr. Management For For Freeport-McMoran Copper & Gold US 06/05/2008 0:00 04/15/2008 0:00 FCX 35671D857 1.6 Elect J. Bennet Johnston Management For For Freeport-McMoran Copper & Gold US 06/05/2008 0:00 04/15/2008 0:00 FCX 35671D857 1.7 Elect Charles Krulak Management For For Freeport-McMoran Copper & Gold US 06/05/2008 0:00 04/15/2008 0:00 FCX 35671D857 1.8 Elect Bobby Lackey Management For For Freeport-McMoran Copper & Gold US 06/05/2008 0:00 04/15/2008 0:00 FCX 35671D857 1.9 Elect Jon Madonna Management For For Freeport-McMoran Copper & Gold US 06/05/2008 0:00 04/15/2008 0:00 FCX 35671D857 1.1 Elect Dustan McCoy Management For For Freeport-McMoran Copper & Gold US 06/05/2008 0:00 04/15/2008 0:00 FCX 35671D857 1.11 Elect Gabrielle McDonald Management For For Freeport-McMoran Copper & Gold US 06/05/2008 0:00 04/15/2008 0:00 FCX 35671D857 1.12 Elect James Moffett Management For For Freeport-McMoran Copper & Gold US 06/05/2008 0:00 04/15/2008 0:00 FCX 35671D857 1.13 Elect B. M. Rankin, Jr. Management For For Freeport-McMoran Copper & Gold US 06/05/2008 0:00 04/15/2008 0:00 FCX 35671D857 1.14 Elect J. Stapleton Roy Management For For Freeport-McMoran Copper & Gold US 06/05/2008 0:00 04/15/2008 0:00 FCX 35671D857 1.15 Elect Stephen Siegele Management For For Freeport-McMoran Copper & Gold US 06/05/2008 0:00 04/15/2008 0:00 FCX 35671D857 1.16 Elect J. Taylor Wharton Management For For Freeport-McMoran Copper & Gold US 06/05/2008 0:00 04/15/2008 0:00 FCX 35671D857 2 Ratification of Auditor Management For For Freeport-McMoran Copper & Increase in Authorized Common Gold US 06/05/2008 0:00 04/15/2008 0:00 FCX 35671D857 3 Stock Management For For Harley-Davidson Inc US 04/26/2008 0:00 03/05/2008 0:00 HOG 1.1 Elect George Conrades Management For Withhold Harley-Davidson Inc US 04/26/2008 0:00 03/05/2008 0:00 HOG 1.2 Elect Sara Levinson Management For For Harley-Davidson Inc US 04/26/2008 0:00 03/05/2008 0:00 HOG 1.3 Elect George Miles, Jr. Management For For Harley-Davidson Inc US 04/26/2008 0:00 03/05/2008 0:00 HOG 1.4 Elect Jochen Zeitz Management For For Harley-Davidson Inc US 04/26/2008 0:00 03/05/2008 0:00 HOG 2 Ratification of Auditor Management For For Ingram Micro Inc US 06/04/2008 0:00 04/08/2008 0:00 IM 1.1 Elect Howard Atkins Management For Withhold Ingram Micro Inc US 06/04/2008 0:00 04/08/2008 0:00 IM 1.2 Elect Leslie Heisz Management For For Ingram Micro Inc US 06/04/2008 0:00 04/08/2008 0:00 IM 1.3 Elect Martha Ingram Management For For Ingram Micro Inc US 06/04/2008 0:00 04/08/2008 0:00 IM 1.4 Elect Linda Levinson Management For Withhold Amendment to the 2003 Equity Ingram Micro Inc US 06/04/2008 0:00 04/08/2008 0:00 IM 2 Incentive Plan Management For For Ingram Micro Inc US 06/04/2008 0:00 04/08/2008 0:00 IM 3 2008 Executive Incentive Plan Management For For Ingram Micro Inc US 06/04/2008 0:00 04/08/2008 0:00 IM 4 Ratification of Auditor Management For For Jefferies Group Inc US 05/19/2008 0:00 04/01/2008 0:00 JEF 1.1 Elect Richard Handler Management For For Jefferies Group Inc US 05/19/2008 0:00 04/01/2008 0:00 JEF 1.2 Elect Brian Friedman Management For For Jefferies Group Inc US 05/19/2008 0:00 04/01/2008 0:00 JEF 1.3 Elect W. Patrick Campbell Management For Withhold Jefferies Group Inc US 05/19/2008 0:00 04/01/2008 0:00 JEF 1.4 Elect Richard Dooley Management For Withhold Jefferies Group Inc US 05/19/2008 0:00 04/01/2008 0:00 JEF 1.5 Elect Robert Joyal Management For For Jefferies Group Inc US 05/19/2008 0:00 04/01/2008 0:00 JEF 1.6 Elect Michael O'Kane Management For For Jefferies Group Inc US 05/19/2008 0:00 04/01/2008 0:00 JEF 1.7 Elect Ian Cumming Management For For Jefferies Group Inc US 05/19/2008 0:00 04/01/2008 0:00 JEF 1.8 Elect Joseph Steinberg Management For For Amendment to the 2003 Incentive Jefferies Group Inc US 05/19/2008 0:00 04/01/2008 0:00 JEF 2 Compensation Plan Management For Against JOY Global Inc US 03/04/2008 0:00 01/09/2008 0:00 JOYG 1.1 Elect Steven Gerard Management For For JOY Global Inc US 03/04/2008 0:00 01/09/2008 0:00 JOYG 1.2 Elect John Hanson Management For For JOY Global Inc US 03/04/2008 0:00 01/09/2008 0:00 JOYG 1.3 Elect Kenneth Johnsen Management For For JOY Global Inc US 03/04/2008 0:00 01/09/2008 0:00 JOYG 1.4 Elect Gale Klappa Management For For JOY Global Inc US 03/04/2008 0:00 01/09/2008 0:00 JOYG 1.5 Elect Richard Loynd Management For Withhold JOY Global Inc US 03/04/2008 0:00 01/09/2008 0:00 JOYG 1.6 Elect P. Eric Siegert Management For For JOY Global Inc US 03/04/2008 0:00 01/09/2008 0:00 JOYG 1.7 Elect Michael Sutherlin Management For For JOY Global Inc US 03/04/2008 0:00 01/09/2008 0:00 JOYG 1.8 Elect James Tate Management For For Increase in Authorized Common JOY Global Inc US 03/04/2008 0:00 01/09/2008 0:00 JOYG 2 Stock Management For Against JOY Global Inc US 03/04/2008 0:00 01/09/2008 0:00 JOYG 3 Ratification of Auditor Management For For L3 Communications Holdings Inc US 04/29/2008 0:00 03/03/2008 0:00 LLL 1.1 Elect John Shalikashvili Management For For L3 Communications Holdings Inc US 04/29/2008 0:00 03/03/2008 0:00 LLL 1.2 Elect Michael Strianese Management For For L3 Communications Holdings Inc US 04/29/2008 0:00 03/03/2008 0:00 LLL 1.3 Elect John White Management For For L3 Communications Holdings 2008 Long Term Performance Inc US 04/29/2008 0:00 03/03/2008 0:00 LLL 2 Plan Management For For L3 Communications Holdings 2008 Directors Stock Incentive Inc US 04/29/2008 0:00 03/03/2008 0:00 LLL 502424104 3 Plan Management For For L3 Communications Holdings Inc US 04/29/2008 0:00 03/03/2008 0:00 LLL 502424104 4 Ratification of Auditor Management For For MACY S INC. US 05/16/2008 0:00 03/20/2008 0:00 M 55616P104 1.1 Elect Stephen Bollenbach Management For For MACY S INC. US 05/16/2008 0:00 03/20/2008 0:00 M 55616P104 1.2 Elect Deirdre Connelly Management For For MACY S INC. US 05/16/2008 0:00 03/20/2008 0:00 M 55616P104 1.3 Elect Meyer Feldberg Management For For MACY S INC. US 05/16/2008 0:00 03/20/2008 0:00 M 55616P104 1.4 Elect Sara Levinson Management For For MACY S INC. US 05/16/2008 0:00 03/20/2008 0:00 M 55616P104 1.5 Elect Terry Lundgren Management For For MACY S INC. US 05/16/2008 0:00 03/20/2008 0:00 M 55616P104 1.6 Elect Joseph Neubauer Management For For MACY S INC. US 05/16/2008 0:00 03/20/2008 0:00 M 55616P104 1.7 Elect Joseph Pichler Management For Withhold MACY S INC. US 05/16/2008 0:00 03/20/2008 0:00 M 55616P104 1.8 Elect Joyce Roch? Management For For MACY S INC. US 05/16/2008 0:00 03/20/2008 0:00 M 55616P104 1.9 Elect Karl von der Heyden Management For For MACY S INC. US 05/16/2008 0:00 03/20/2008 0:00 M 55616P104 1.1 Elect Craig Weatherup Management For Withhold MACY S INC. US 05/16/2008 0:00 03/20/2008 0:00 M 55616P104 1.11 Elect Marna Whittington Management For For MACY S INC. US 05/16/2008 0:00 03/20/2008 0:00 M 55616P104 2 Ratification of Auditor Management For For McDermott International US 05/09/2008 0:00 03/31/2008 0:00 MDR 580037109 1.1 Elect Roger Brown Management For For McDermott International US 05/09/2008 0:00 03/31/2008 0:00 MDR 580037109 1.2 Elect Oliver Kingsley, Jr. Management For For McDermott International US 05/09/2008 0:00 03/31/2008 0:00 MDR 580037109 1.3 Elect Bruce Wilkinson Management For For Admendment Regarding Record McDermott International US 05/09/2008 0:00 03/31/2008 0:00 MDR 580037109 2 Date for Meeting of Shareholders Management For For McDermott International US 05/09/2008 0:00 03/31/2008 0:00 MDR 580037109 3 Ratification of Auditor Management For For McGraw-Hill Companies Inc US 04/30/2008 0:00 03/11/2008 0:00 MHP 580645109 1.1 Elect Sir Winfried Bischoff Management For Withhold McGraw-Hill Companies Inc US 04/30/2008 0:00 03/11/2008 0:00 MHP 580645109 1.2 Elect Douglas Daft Management For For McGraw-Hill Companies Inc US 04/30/2008 0:00 03/11/2008 0:00 MHP 580645109 1.3 Elect Linda Lorimer Management For Withhold McGraw-Hill Companies Inc US 04/30/2008 0:00 03/11/2008 0:00 MHP 580645109 1.4 Elect Harold McGraw III Management For For McGraw-Hill Companies Inc US 04/30/2008 0:00 03/11/2008 0:00 MHP 580645109 1.5 Elect Sir Michael Rake Management For For McGraw-Hill Companies Inc US 04/30/2008 0:00 03/11/2008 0:00 MHP 580645109 2 Ratification of Auditor Management For For Shareholder Proposal Regarding McGraw-Hill Companies Inc US 04/30/2008 0:00 03/11/2008 0:00 MHP 580645109 3 Declassification of the Board Shareholder Against For Shareholder Proposal Regarding a McGraw-Hill Companies Inc US 04/30/2008 0:00 03/11/2008 0:00 MHP 580645109 4 Simple Majority Voting Standard Shareholder Against For Mirant Corporation US 05/07/2008 0:00 03/10/2008 0:00 MIR 60467R100 1.1 Elect Thomas Cason Management For For Mirant Corporation US 05/07/2008 0:00 03/10/2008 0:00 MIR 60467R100 1.2 Elect A.D. Correll Management For For Mirant Corporation US 05/07/2008 0:00 03/10/2008 0:00 MIR 60467R100 1.3 Elect Terry Dallas Management For For Mirant Corporation US 05/07/2008 0:00 03/10/2008 0:00 MIR 60467R100 1.4 Elect Thomas Johnson Management For For Mirant Corporation US 05/07/2008 0:00 03/10/2008 0:00 MIR 60467R100 1.5 Elect John Miller Management For For Mirant Corporation US 05/07/2008 0:00 03/10/2008 0:00 MIR 60467R100 1.6 Elect Edward Muller Management For For Mirant Corporation US 05/07/2008 0:00 03/10/2008 0:00 MIR 60467R100 1.7 Elect Robert Murray Management For For Mirant Corporation US 05/07/2008 0:00 03/10/2008 0:00 MIR 60467R100 1.8 Elect John Quain Management For For Mirant Corporation US 05/07/2008 0:00 03/10/2008 0:00 MIR 60467R100 1.9 Elect William Thacker Management For For Mirant Corporation US 05/07/2008 0:00 03/10/2008 0:00 MIR 60467R100 2 Ratification of Auditor Management For For Morgan Stanley US 04/08/2008 0:00 02/08/2008 0:00 MS 617446448 1 Elect Roy Bostock Management For Against Morgan Stanley US 04/08/2008 0:00 02/08/2008 0:00 MS 617446448 2 Elect Erskine Bowles Management For For Morgan Stanley US 04/08/2008 0:00 02/08/2008 0:00 MS 617446448 3 Elect Howard Davies Management For Against Morgan Stanley US 04/08/2008 0:00 02/08/2008 0:00 MS 617446448 4 Elect C. Robert Kidder Management For Against Morgan Stanley US 04/08/2008 0:00 02/08/2008 0:00 MS 617446448 5 Elect John Mack Management For For Morgan Stanley US 04/08/2008 0:00 02/08/2008 0:00 MS 617446448 6 Elect Donald Nicolaisen Management For Against Morgan Stanley US 04/08/2008 0:00 02/08/2008 0:00 MS 617446448 7 Elect Charles Noski Management For Against Morgan Stanley US 04/08/2008 0:00 02/08/2008 0:00 MS 617446448 8 Elect Hutham Olayan Management For For Morgan Stanley US 04/08/2008 0:00 02/08/2008 0:00 MS 617446448 9 Elect Charles Phillips, Jr. Management For Against Morgan Stanley US 04/08/2008 0:00 02/08/2008 0:00 MS 617446448 10 Elect O. Griffith Sexton Management For For Morgan Stanley US 04/08/2008 0:00 02/08/2008 0:00 MS 617446448 11 Elect Laura Tyson Management For For Morgan Stanley US 04/08/2008 0:00 02/08/2008 0:00 MS 617446448 12 Ratification of Auditor Management For For Elimination of Supermajority Morgan Stanley US 04/08/2008 0:00 02/08/2008 0:00 MS 617446448 13 Requirement Management For For SHAREHOLDER PROPOSAL REGARDING EXECUTIVE COMPENSATION ADVISORY Morgan Stanley US 04/08/2008 0:00 02/08/2008 0:00 MS 617446448 14 VOTE Shareholder Against For SHAREHOLDER PROPOSAL REGARDING HUMAN RIGHTS Morgan Stanley US 04/08/2008 0:00 02/08/2008 0:00 MS 617446448 15 REPORT Shareholder Against Against National Oilwell Varco Inc US 05/14/2008 0:00 03/27/2008 0:00 NOV 637071101 1 Elect Robert Beauchamp Management For For National Oilwell Varco Inc US 05/14/2008 0:00 03/27/2008 0:00 NOV 637071101 2 Elect Jeffrey Smisek Management For For National Oilwell Varco Inc US 05/14/2008 0:00 03/27/2008 0:00 NOV 637071101 3 Ratification of Auditor Management For For National Oilwell Varco Inc US 05/14/2008 0:00 03/27/2008 0:00 NOV 637071101 4 Annual Incentive Plan Management For For Nbty Inc US 02/25/2008 0:00 01/14/2008 0:00 NTY 628782104 1.1 Elect Scott Rudolph Management For For Nbty Inc US 02/25/2008 0:00 01/14/2008 0:00 NTY 628782104 1.2 Elect Peter White Management For Withhold Nbty Inc US 02/25/2008 0:00 01/14/2008 0:00 NTY 628782104 2 Executive Bonus Plan Management For For Nbty Inc US 02/25/2008 0:00 01/14/2008 0:00 NTY 628782104 3 Ratification of Auditor Management For For Nbty Inc US 02/25/2008 0:00 01/14/2008 0:00 NTY 628782104 4 2008 Stock Option Plan Management For For Noble Corp. US 05/01/2008 0:00 03/06/2008 0:00 NE G65422100 1.1 Elect Lawrence Chazen Management For For Noble Corp. US 05/01/2008 0:00 03/06/2008 0:00 NE G65422100 1.2 Elect Mary Ricciardello Management For For Noble Corp. US 05/01/2008 0:00 03/06/2008 0:00 NE G65422100 2 Ratification of Auditor Management For Against NRG Energy Inc US 05/14/2008 0:00 03/27/2008 0:00 NRG 629377508 1.1 Elect Lawrence Coben Management For For NRG Energy Inc US 05/14/2008 0:00 03/27/2008 0:00 NRG 629377508 1.2 Elect Paul Hobby Management For For NRG Energy Inc US 05/14/2008 0:00 03/27/2008 0:00 NRG 629377508 1.3 Elect Herbert Tate Management For For NRG Energy Inc US 05/14/2008 0:00 03/27/2008 0:00 NRG 629377508 1.4 Elect Walter Young Management For For NRG Energy Inc US 05/14/2008 0:00 03/27/2008 0:00 NRG 629377508 2 Employee Stock Purchase Plan Management For For NRG Energy Inc US 05/14/2008 0:00 03/27/2008 0:00 NRG 629377508 3 Ratification of Auditor Management For For NVR Inc US 05/06/2008 0:00 03/03/2008 0:00 NVR 62944T105 1 Elect Dwight Schar Management For For NVR Inc US 05/06/2008 0:00 03/03/2008 0:00 NVR 62944T105 2 Elect Robert Butler Management For For NVR Inc US 05/06/2008 0:00 03/03/2008 0:00 NVR 62944T105 3 Elect Charles Andrews Management For For NVR Inc US 05/06/2008 0:00 03/03/2008 0:00 NVR 62944T105 4 Ratification of Auditor Management For For Oceaneering International Inc US 05/16/2008 0:00 03/24/2008 0:00 OII 675232102 1.1 Elect T. Jay Collins Management For For Oceaneering International Inc US 05/16/2008 0:00 03/24/2008 0:00 OII 675232102 1.2 Elect D. Michael Hughes Management For For Increase in Authorized Common Oceaneering International Inc US 05/16/2008 0:00 03/24/2008 0:00 OII 675232102 2 Stock Management For For Oceaneering International Inc US 05/16/2008 0:00 03/24/2008 0:00 OII 675232102 3 Ratification of Auditor Management For For Penney JC Company Inc US 05/16/2008 0:00 03/17/2008 0:00 JCP 708160106 1 Elect Colleen Barrett Management For Against Penney JC Company Inc US 05/16/2008 0:00 03/17/2008 0:00 JCP 708160106 2 Elect M. Anthony Burns Management For For Penney JC Company Inc US 05/16/2008 0:00 03/17/2008 0:00 JCP 708160106 3 Elect Maxine Clark Management For Against Penney JC Company Inc US 05/16/2008 0:00 03/17/2008 0:00 JCP 708160106 4 Elect Thomas Engibous Management For For Penney JC Company Inc US 05/16/2008 0:00 03/17/2008 0:00 JCP 708160106 5 Elect Kent Foster Management For For Penney JC Company Inc US 05/16/2008 0:00 03/17/2008 0:00 JCP 708160106 6 Elect Ken Hicks Management For For Penney JC Company Inc US 05/16/2008 0:00 03/17/2008 0:00 JCP 708160106 7 Elect Leonard Roberts Management For For Penney JC Company Inc US 05/16/2008 0:00 03/17/2008 0:00 JCP 708160106 8 Elect Javier Teruel Management For For Penney JC Company Inc US 05/16/2008 0:00 03/17/2008 0:00 JCP 708160106 9 Elect Myron Ullman, III Management For For Penney JC Company Inc US 05/16/2008 0:00 03/17/2008 0:00 JCP 708160106 10 Ratification of Auditor Management For For Shareholder Proposal Regarding Penney JC Company Inc US 05/16/2008 0:00 03/17/2008 0:00 JCP 708160106 11 Executive Severance Agreements Shareholder Against For PPL Corp. US 05/21/2008 0:00 02/29/2008 0:00 PPL 69351T106 1.1 Elect Frederick Bernthal Management For For PPL Corp. US 05/21/2008 0:00 02/29/2008 0:00 PPL 69351T106 1.2 Elect Louise Goeser Management For For PPL Corp. US 05/21/2008 0:00 02/29/2008 0:00 PPL 69351T106 1.3 Elect Keith Williamson Management For For Elimination of Supermajority PPL Corp. US 05/21/2008 0:00 02/29/2008 0:00 PPL 69351T106 2 Voting Requirements Management For For PPL Corp. US 05/21/2008 0:00 02/29/2008 0:00 PPL 69351T106 3 Ratification of Auditor Management For For Shaw Group Inc US 01/29/2008 0:00 12/07/2007 0:00 SGR 820280105 3 Transaction of Other Business Management For Against Shaw Group Inc US 01/29/2008 0:00 12/07/2007 0:00 SGR 820280105 1.1 Elect J.M. Bernhard, Jr. Management For For Shaw Group Inc US 01/29/2008 0:00 12/07/2007 0:00 SGR 820280105 1.2 Elect James Barker Management For Withhold Shaw Group Inc US 01/29/2008 0:00 12/07/2007 0:00 SGR 820280105 1.3 Elect Thomas Capps Management For For Shaw Group Inc US 01/29/2008 0:00 12/07/2007 0:00 SGR 820280105 1.4 Elect L. Lane Grigsby Management For For Shaw Group Inc US 01/29/2008 0:00 12/07/2007 0:00 SGR 820280105 1.5 Elect Daniel Hoffler Management For Withhold Shaw Group Inc US 01/29/2008 0:00 12/07/2007 0:00 SGR 820280105 1.6 Elect David Hoyle Management For Withhold Shaw Group Inc US 01/29/2008 0:00 12/07/2007 0:00 SGR 820280105 1.7 Elect Michael Mancuso Management For Withhold Shaw Group Inc US 01/29/2008 0:00 12/07/2007 0:00 SGR 820280105 1.8 Elect Albert McAlister Management For Withhold Shaw Group Inc US 01/29/2008 0:00 12/07/2007 0:00 SGR 820280105 2 Ratification of Auditor Management For For SHIRE PLC US 05/09/2008 0:00 04/16/2008 0:00 SHPGY 82481R106 1 Corporate Restructuring Management For For Cancellation of Share Premium SHIRE PLC US 05/09/2008 0:00 04/16/2008 0:00 SHPGY 82481R106 2 Account Management For For SHIRE PLC US 05/09/2008 0:00 04/16/2008 0:00 SHPGY 82481R106 3 Sharesave Scheme Management For For SHIRE PLC US 05/09/2008 0:00 04/16/2008 0:00 SHPGY 82481R106 4 Sharesave Scheme Management For For SHIRE PLC US 05/09/2008 0:00 04/16/2008 0:00 SHPGY 82481R106 5 Employee Stock Purchase Plan Management For For SHIRE PLC US 05/09/2008 0:00 04/16/2008 0:00 SHPGY 82481R106 6 Portfolio Share Plan, Part A Management For Against SHIRE PLC US 05/09/2008 0:00 04/16/2008 0:00 SHPGY 82481R106 7 Portfolio Share Plan, Part B Management For Against Smithfield Foods Inc US 08/29/2007 0:00 07/11/2007 0:00 SFD 832248108 1.1 Elect Paul Fribourg Management For Withhold Smithfield Foods Inc US 08/29/2007 0:00 07/11/2007 0:00 SFD 832248108 1.2 Elect Ray Goldberg Management For For Smithfield Foods Inc US 08/29/2007 0:00 07/11/2007 0:00 SFD 832248108 1.3 Elect John Schwieters Management For For Smithfield Foods Inc US 08/29/2007 0:00 07/11/2007 0:00 SFD 832248108 1.4 Elect Melvin Wright Management For For Smithfield Foods Inc US 08/29/2007 0:00 07/11/2007 0:00 SFD 832248108 1.5 Elect Paul Trible, Jr. Management For Withhold Smithfield Foods Inc US 08/29/2007 0:00 07/11/2007 0:00 SFD 832248108 2 Ratification of Auditor Management For For Shareholder Proposal Regarding Requiring Shareholder Approval Smithfield Foods Inc US 08/29/2007 0:00 07/11/2007 0:00 SFD 832248108 3 for Mergers and Acquisitions Shareholder Against Against Southwest Energy Company US 05/06/2008 0:00 03/14/2008 0:00 SWN 845467109 1.1 Elect Lewis Epley, Jr. Management For For Southwest Energy Company US 05/06/2008 0:00 03/14/2008 0:00 SWN 845467109 1.2 Elect Robert Howard Management For For Southwest Energy Company US 05/06/2008 0:00 03/14/2008 0:00 SWN 845467109 1.3 Elect Harold Korell Management For For Southwest Energy Company US 05/06/2008 0:00 03/14/2008 0:00 SWN 845467109 1.4 Elect Vello Kuuskraa Management For For Southwest Energy Company US 05/06/2008 0:00 03/14/2008 0:00 SWN 845467109 1.5 Elect Kenneth Mourton Management For For Southwest Energy Company US 05/06/2008 0:00 03/14/2008 0:00 SWN 845467109 1.6 Elect Charles Scharlau Management For Withhold Southwest Energy Company US 05/06/2008 0:00 03/14/2008 0:00 SWN 845467109 2 Ratification of Auditor Management For For Spirit Aerosystems Inc US 04/22/2008 0:00 03/14/2008 0:00 SPR 1.1 Elect Charles Chadwell Management For For Spirit Aerosystems Inc US 04/22/2008 0:00 03/14/2008 0:00 SPR 1.2 Elect Ivor Evans Management For For Spirit Aerosystems Inc US 04/22/2008 0:00 03/14/2008 0:00 SPR 1.3 Elect Paul Fulchino Management For Withhold Spirit Aerosystems Inc US 04/22/2008 0:00 03/14/2008 0:00 SPR 1.4 Elect Richard Gephardt Management For Withhold Spirit Aerosystems Inc US 04/22/2008 0:00 03/14/2008 0:00 SPR 1.5 Elect Robert Johnson Management For For Spirit Aerosystems Inc US 04/22/2008 0:00 03/14/2008 0:00 SPR 1.6 Elect Ronald Kadish Management For For Spirit Aerosystems Inc US 04/22/2008 0:00 03/14/2008 0:00 SPR 1.7 Elect Francis Raborn Management For For Spirit Aerosystems Inc US 04/22/2008 0:00 03/14/2008 0:00 SPR 1.8 Elect Jeffrey Turner Management For For Spirit Aerosystems Inc US 04/22/2008 0:00 03/14/2008 0:00 SPR 1.9 Elect James Welch Management For For Spirit Aerosystems Inc US 04/22/2008 0:00 03/14/2008 0:00 SPR 1.1 Elect Nigel Wright Management For For Amendment to the Short-Term Spirit Aerosystems Inc US 04/22/2008 0:00 03/14/2008 0:00 SPR 2 Incentive Plan Management For For Amendment to the Long-Term Spirit Aerosystems Inc US 04/22/2008 0:00 03/14/2008 0:00 SPR 3 Incentive Plan Management For For Spirit Aerosystems Inc US 04/22/2008 0:00 03/14/2008 0:00 SPR 4 Ratification of Auditor Management For For Stancorp Financial Group Inc US 05/05/2008 0:00 03/03/2008 0:00 SFG 1.1 Elect Frederick Buckman Management For For Stancorp Financial Group Inc US 05/05/2008 0:00 03/03/2008 0:00 SFG 1.2 Elect John Chapoton Management For For Stancorp Financial Group Inc US 05/05/2008 0:00 03/03/2008 0:00 SFG 1.3 Elect Ronald Timpe Management For For Stancorp Financial Group Inc US 05/05/2008 0:00 03/03/2008 0:00 SFG 2 Ratification of Auditor Management For For Amendment to the 2002 Stock Stancorp Financial Group Inc US 05/05/2008 0:00 03/03/2008 0:00 SFG 3 Incentive Plan Management For For Stancorp Financial Group Inc US 05/05/2008 0:00 03/03/2008 0:00 SFG 4 Amendment to Poison Pill Management For Against Sunoco Inc US 05/01/2008 0:00 02/08/2008 0:00 SUN 86764P109 1.1 Elect Robert Darnall Management For For Sunoco Inc US 05/01/2008 0:00 02/08/2008 0:00 SUN 86764P109 1.2 Elect John Drosdick Management For For Sunoco Inc US 05/01/2008 0:00 02/08/2008 0:00 SUN 86764P109 1.3 Elect Gary Edwards Management For For Sunoco Inc US 05/01/2008 0:00 02/08/2008 0:00 SUN 86764P109 1.4 Elect Ursula Fairbairn Management For For Sunoco Inc US 05/01/2008 0:00 02/08/2008 0:00 SUN 86764P109 1.5 Elect Thomas Gerrity Management For For Sunoco Inc US 05/01/2008 0:00 02/08/2008 0:00 SUN 86764P109 1.6 Elect Rosemarie Greco Management For For Sunoco Inc US 05/01/2008 0:00 02/08/2008 0:00 SUN 86764P109 1.7 Elect John Jones, III Management For For Sunoco Inc US 05/01/2008 0:00 02/08/2008 0:00 SUN 86764P109 1.8 Elect James Kaiser Management For For Sunoco Inc US 05/01/2008 0:00 02/08/2008 0:00 SUN 86764P109 1.9 Elect R. Anderson Pew Management For For Sunoco Inc US 05/01/2008 0:00 02/08/2008 0:00 SUN 86764P109 1.1 Elect G. Jackson Ratcliffe Management For For Sunoco Inc US 05/01/2008 0:00 02/08/2008 0:00 SUN 86764P109 1.11 Elect John Rowe Management For For Sunoco Inc US 05/01/2008 0:00 02/08/2008 0:00 SUN 86764P109 1.12 Elect John Wulff Management For For Amendment to the Long-Term Sunoco Inc US 05/01/2008 0:00 02/08/2008 0:00 SUN 86764P109 2 Performance Enhancement Plan II Management For For Sunoco Inc US 05/01/2008 0:00 02/08/2008 0:00 SUN 86764P109 3 Ratification of Auditor Management For For Talisman Energy Inc US 04/30/2008 0:00 03/03/2008 0:00 TLM 8.74E+107 1.1 Re-elect Douglas Baldwin Management For For Talisman Energy Inc US 04/30/2008 0:00 03/03/2008 0:00 TLM 8.74E+107 1.2 Re-elect William Dalton Management For For Talisman Energy Inc US 04/30/2008 0:00 03/03/2008 0:00 TLM 8.74E+107 1.3 Re-elect Kevin Dunne Management For For Talisman Energy Inc US 04/30/2008 0:00 03/03/2008 0:00 TLM 8.74E+107 1.4 Elect John Manzoni Management For For Talisman Energy Inc US 04/30/2008 0:00 03/03/2008 0:00 TLM 8.74E+107 1.5 Re-elect Lawrence Tapp Management For For Talisman Energy Inc US 04/30/2008 0:00 03/03/2008 0:00 TLM 8.74E+107 1.6 Re-elect Stella Thompson Management For For Talisman Energy Inc US 04/30/2008 0:00 03/03/2008 0:00 TLM 8.74E+107 1.7 Elect John Watson Management For For Talisman Energy Inc US 04/30/2008 0:00 03/03/2008 0:00 TLM 8.74E+107 1.8 Re-elect Robert Welty Management For For Talisman Energy Inc US 04/30/2008 0:00 03/03/2008 0:00 TLM 8.74E+107 1.9 Re-elect Charles Williamson Management For For Talisman Energy Inc US 04/30/2008 0:00 03/03/2008 0:00 TLM 8.74E+107 1.1 Re-elect Charles Wilson Management For For Talisman Energy Inc US 04/30/2008 0:00 03/03/2008 0:00 TLM 8.74E+107 2 Appointment of Auditor Management For For Talisman Energy Inc US 04/30/2008 0:00 03/03/2008 0:00 TLM 8.74E+107 3 Shareholder Rights' Plan Management For For Teck Cominco Limited US 04/23/2008 0:00 03/03/2008 0:00 TCK 1 Election of Directors (Slate) Management For For Appointment of Auditor and Teck Cominco Limited US 04/23/2008 0:00 03/03/2008 0:00 TCK 2 Authority to Set Fees Management For For Teck Cominco Limited US 04/23/2008 0:00 03/03/2008 0:00 TCK 3 Approval of By-Law No. 1 Management For For Teck Cominco Limited US 04/23/2008 0:00 03/03/2008 0:00 TCK 4 Adoption of By-Law No. 2 Management For For Increase in Authorized Common Terex Corp. US 07/17/2007 0:00 05/31/2007 0:00 TEX 1 Stock Management For For Terex Corp. US 05/15/2008 0:00 03/18/2008 0:00 TEX 1.1 Elect Ronald DeFeo Management For For Terex Corp. US 05/15/2008 0:00 03/18/2008 0:00 TEX 1.2 Elect G. Chris Andersen Management For For Terex Corp. US 05/15/2008 0:00 03/18/2008 0:00 TEX 1.3 Elect Paula Cholmondeley Management For Withhold Terex Corp. US 05/15/2008 0:00 03/18/2008 0:00 TEX 1.4 Elect Don DeFosset Management For For Terex Corp. US 05/15/2008 0:00 03/18/2008 0:00 TEX 1.5 Elect William Fike Management For For Terex Corp. US 05/15/2008 0:00 03/18/2008 0:00 TEX 1.6 Elect Thomas Hansen Management For For Terex Corp. US 05/15/2008 0:00 03/18/2008 0:00 TEX 1.7 Elect Donald Jacobs Management For For Terex Corp. US 05/15/2008 0:00 03/18/2008 0:00 TEX 1.8 Elect David Sachs Management For For Terex Corp. US 05/15/2008 0:00 03/18/2008 0:00 TEX 1.9 Elect Oren Shaffer Management For For Terex Corp. US 05/15/2008 0:00 03/18/2008 0:00 TEX 1.1 Elect David Wang Management For For Terex Corp. US 05/15/2008 0:00 03/18/2008 0:00 TEX 1.11 Elect Helge Wehmeier Management For For Terex Corp. US 05/15/2008 0:00 03/18/2008 0:00 TEX 2 Ratification of Auditor Management For For TJX Companies Inc US 06/03/2008 0:00 04/14/2008 0:00 TJX 1.1 Elect Jose Alvarez Management For For TJX Companies Inc US 06/03/2008 0:00 04/14/2008 0:00 TJX 1.2 Elect Alan Bennett Management For For TJX Companies Inc US 06/03/2008 0:00 04/14/2008 0:00 TJX 1.3 Elect David Brandon Management For Withhold TJX Companies Inc US 06/03/2008 0:00 04/14/2008 0:00 TJX 1.4 Elect Bernard Cammarata Management For For TJX Companies Inc US 06/03/2008 0:00 04/14/2008 0:00 TJX 1.5 Elect David Ching Management For For TJX Companies Inc US 06/03/2008 0:00 04/14/2008 0:00 TJX 1.6 Elect Michael Hines Management For For TJX Companies Inc US 06/03/2008 0:00 04/14/2008 0:00 TJX 1.7 Elect Amy Lane Management For For TJX Companies Inc US 06/03/2008 0:00 04/14/2008 0:00 TJX 1.8 Elect Carol Meyrowitz Management For For TJX Companies Inc US 06/03/2008 0:00 04/14/2008 0:00 TJX 1.9 Elect John O'Brien Management For For TJX Companies Inc US 06/03/2008 0:00 04/14/2008 0:00 TJX 1.1 Elect Robert Shapiro Management For For TJX Companies Inc US 06/03/2008 0:00 04/14/2008 0:00 TJX 1.11 Elect Willow Shire Management For Withhold TJX Companies Inc US 06/03/2008 0:00 04/14/2008 0:00 TJX 1.12 Elect Fletcher Wiley Management For For TJX Companies Inc US 06/03/2008 0:00 04/14/2008 0:00 TJX 2 Ratification of Auditor Management For For Shareholder Proposal Regarding Majority Vote for Election of TJX Companies Inc US 06/03/2008 0:00 04/14/2008 0:00 TJX 3 Directors Shareholder Against For Shareholder Proposal Regarding TJX Companies Inc US 06/03/2008 0:00 04/14/2008 0:00 TJX 4 MacBride Principles Shareholder Against Against United States Steel Corp. US 04/29/2008 0:00 02/29/2008 0:00 X 1.1 Elect Richard Gephardt Management For For United States Steel Corp. US 04/29/2008 0:00 02/29/2008 0:00 X 1.2 Elect Glenda McNeal Management For For United States Steel Corp. US 04/29/2008 0:00 02/29/2008 0:00 X 1.3 Elect Patricia Tracey Management For For United States Steel Corp. US 04/29/2008 0:00 02/29/2008 0:00 X 1.4 Elect Graham Spanier Management For For United States Steel Corp. US 04/29/2008 0:00 02/29/2008 0:00 X 2 Ratification of Auditor Management For For Ventas Inc US 05/19/2008 0:00 03/24/2008 0:00 VTR 92276F100 1.1 Elect Debra Cafaro Management For For Ventas Inc US 05/19/2008 0:00 03/24/2008 0:00 VTR 92276F100 1.2 Elect Douglas Crocker, ll Management For For Ventas Inc US 05/19/2008 0:00 03/24/2008 0:00 VTR 92276F100 1.3 Elect Ronald Geary Management For For Ventas Inc US 05/19/2008 0:00 03/24/2008 0:00 VTR 92276F100 1.4 Elect Jay Gellert Management For For Ventas Inc US 05/19/2008 0:00 03/24/2008 0:00 VTR 92276F100 1.5 Elect Robert Reed Management For For Ventas Inc US 05/19/2008 0:00 03/24/2008 0:00 VTR 92276F100 1.6 Elect Sheli Rosenberg Management For For Ventas Inc US 05/19/2008 0:00 03/24/2008 0:00 VTR 92276F100 1.7 Elect James Shelton Management For For Ventas Inc US 05/19/2008 0:00 03/24/2008 0:00 VTR 92276F100 1.8 Elect Thomas Theobald Management For For Ventas Inc US 05/19/2008 0:00 03/24/2008 0:00 VTR 92276F100 2 Ratification of Auditor Management For For Amendment to the Certificate of Ventas Inc US 05/19/2008 0:00 03/24/2008 0:00 VTR 92276F100 3 Incorporation Management For For Vornado Realty Trust US 05/15/2008 0:00 03/14/2008 0:00 VNO 929042109 1.1 Elect Anthony Deering Management For Withhold Vornado Realty Trust US 05/15/2008 0:00 03/14/2008 0:00 VNO 929042109 1.2 Elect Michael Lynne Management For For Vornado Realty Trust US 05/15/2008 0:00 03/14/2008 0:00 VNO 929042109 1.3 Elect Robert Smith Management For For Vornado Realty Trust US 05/15/2008 0:00 03/14/2008 0:00 VNO 929042109 1.4 Elect Ronald Targan Management For For Vornado Realty Trust US 05/15/2008 0:00 03/14/2008 0:00 VNO 929042109 2 Ratification of Auditor Management For For Shareholder Proposal Regarding Vornado Realty Trust US 05/15/2008 0:00 03/14/2008 0:00 VNO 929042109 3 Majority Voting for Trustees Shareholder Against For WABCO HOLDINGS INC. US 05/28/2008 0:00 04/08/2008 0:00 WBC 92927K102 1.1 Elect G. Peter D'Aloia Management For For WABCO HOLDINGS INC. US 05/28/2008 0:00 04/08/2008 0:00 WBC 92927K102 1.2 Elect Juergen Gromer Management For For WABCO HOLDINGS INC. US 05/28/2008 0:00 04/08/2008 0:00 WBC 92927K102 2 Ratification of Auditor Management For For Whirlpool Corp. US 04/15/2008 0:00 02/26/2008 0:00 WHR 963320106 1 Elect Herman Cain Management For For Whirlpool Corp. US 04/15/2008 0:00 02/26/2008 0:00 WHR 963320106 2 Elect Jeff Fettig Management For For Whirlpool Corp. US 04/15/2008 0:00 02/26/2008 0:00 WHR 963320106 3 Elect Miles Marsh Management For For Whirlpool Corp. US 04/15/2008 0:00 02/26/2008 0:00 WHR 963320106 4 Elect Paul Stern Management For Against Shareholder Proposal Regarding Whirlpool Corp. US 04/15/2008 0:00 02/26/2008 0:00 WHR 963320106 5 Annual Election of Directors Shareholder Against For Shareholder Proposal Regarding Eliminating Supermajority Whirlpool Corp. US 04/15/2008 0:00 02/26/2008 0:00 WHR 963320106 6 Provisions Shareholder Against For Whiting Petroleum Corp. US 05/06/2008 0:00 03/14/2008 0:00 WLL 966387102 1.1 Elect Palmer Moe Management For For Whiting Petroleum Corp. US 05/06/2008 0:00 03/14/2008 0:00 WLL 966387102 1.2 Elect D. Sherwin Artus Management For Withhold Amendment to the 2003 Equity Whiting Petroleum Corp. US 05/06/2008 0:00 03/14/2008 0:00 WLL 966387102 2 Incentive Plan Management For For Whiting Petroleum Corp. US 05/06/2008 0:00 03/14/2008 0:00 WLL 966387102 3 Ratification of Auditor Management For For XTO Energy Inc US 05/20/2008 0:00 03/31/2008 0:00 XTO 98385X106 1 Elect William Adams, III Management For Against XTO Energy Inc US 05/20/2008 0:00 03/31/2008 0:00 XTO 98385X106 2 Elect Keith Hutton Management For For XTO Energy Inc US 05/20/2008 0:00 03/31/2008 0:00 XTO 98385X106 3 Elect Jack Randall Management For Against Amendment to the 2004 Stock XTO Energy Inc US 05/20/2008 0:00 03/31/2008 0:00 XTO 98385X106 4 Incentive Plan Management For For XTO Energy Inc US 05/20/2008 0:00 03/31/2008 0:00 XTO 98385X106 5 Ratification of Auditor Management For For Shareholder Proposal Regarding XTO Energy Inc US 05/20/2008 0:00 03/31/2008 0:00 XTO 98385X106 6 Declassification of the Board Shareholder Against For Zions Bancorporation US 04/24/2008 0:00 02/19/2008 0:00 ZION 989701107 1 Elect Jerry Atkin Management For For Zions Bancorporation US 04/24/2008 0:00 02/19/2008 0:00 ZION 989701107 2 Elect Stephen Quinn Management For For Zions Bancorporation US 04/24/2008 0:00 02/19/2008 0:00 ZION 989701107 3 Elect Shelley Thomas Williams Management For For Shareholder Proposal Regarding Zions Bancorporation US 04/24/2008 0:00 02/19/2008 0:00 ZION 989701107 4 Declassification of the Board Shareholder Abstain For Zions Bancorporation US 04/24/2008 0:00 02/19/2008 0:00 ZION 989701107 5 Ratification of Auditor Management For For Zions Bancorporation US 04/24/2008 0:00 02/19/2008 0:00 ZION 989701107 6 Transaction of Other Business Management For Against Vote Summary Report Jul 01, 2007 - Jun 30, 2008 PVC - Bond Account - Spectrum Mtg Company/ Mgmt Vote Record Shares Date/Type Ballot Issues Security Rec Cast Date Prpnent Voted 05/12/08 - A Wachovia Preferred Funding 92977V206 04/07/08 1,800 Corp *WNA.P* 1.1 Elect Director James E. Alward For For Mgmt 1.2 Elect Director Joel J. Griffin For For Mgmt 1.3 Elect Director Charles F. Jones For For Mgmt 1.4 Elect Director G. Kennedy Thompson For For Mgmt 05/15/08 - A Vornado Realty Trust *VNO* 929042877 03/14/08 3,500 1 Elect Directors For For Mgmt 2 Ratify Auditors For For Mgmt 3 Require a Majority Vote for the Election Against For ShrHoldr of Trustees Mgmt Rec - Company Management Recommended Vote Page 1 Due to size constraints, this filing is being made in 2 related submissions. This submission is the first of the 2 related submissions.
